Exhibit 10.1
Confidential Treatment has been requested for the redacted portions of this
agreement. The redactions are indicated with six asterisks (******). A complete
version of this agreement has been filed separately with the Securities and
Exchange Commission.
 
THIRD AMENDED AND RESTATED
OMNIBUS AGREEMENT
AMONG
EXTERRAN HOLDINGS, INC.
EXTERRAN ENERGY SOLUTIONS, L.P.
EXTERRAN GP LLC
EXTERRAN GENERAL PARTNER, L.P.
EXTERRAN PARTNERS, L.P.
AND
EXLP OPERATING LLC
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS
    2  
1.1 Definitions
    2  
ARTICLE II NON-COMPETITION AND BUSINESS OPPORTUNITIES
    11  
2.1 Restricted Business
    11  
2.2 Overlapping Customers
    11  
2.3 Permitted Exceptions
    11  
2.4 Restricted Business Procedures
    13  
2.5 Scope of the Prohibition
    16  
2.6 New Customers
    16  
2.7 Rental Arrangements.
    16  
2.8 Lease Takeover Arrangements
    17  
2.9 Enforcement
    17  
2.10 Non-Compression Equipment at a Particular Site
    17  
2.11 Termination
    17  
ARTICLE III SERVICES
    17  
3.1 Provision, Allocation and Reimbursement for Services
    17  
3.2 Limitations on Reimbursement
    19  
ARTICLE IV COMPRESSION EQUIPMENT TRANSFERS
    20  
4.1 Transfer Mechanics
    20  
4.2 Settlement; Appraised Value
    22  
4.3 Like-Kind Exchange Treatment
    23  
4.4 Other Sales Permitted
    23  
4.5 Termination
    23  
4.6 Proration of Ad Valorem Taxes
    23  
ARTICLE V NEWLY FABRICATED COMPRESSION EQUIPMENT PURCHASES
    24  
ARTICLE VI LICENSE
    24  
6.1 Grant of License
    24  
6.2 Restrictions on Marks
    24  
6.3 Ownership
    25  
6.4 Confidentiality
    25  
6.5 Estoppel
    25  
6.6 Warranties; Disclaimers
    25  
6.7 In the Event of Termination
    26  

i



--------------------------------------------------------------------------------



 



         
ARTICLE VII INDEMNIFICATION
    26  
7.1 Environmental Indemnification
    26  
7.2 Additional Indemnification
    27  
7.3 Limitations Regarding Indemnification
    28  
7.4 Indemnification Procedures
    28  
ARTICLE VIII MISCELLANEOUS
    29  
8.1 Choice of Law; Submission to Jurisdiction
    30  
8.2 Notice
    30  
8.3 Entire Agreement
    30  
8.4 Termination
    30  
8.5 Effect of Waiver or Consent
    30  
8.6 Amendment or Modification
    31  
8.7 Assignment; Third Party Beneficiaries
    31  
8.8 Counterparts
    31  
8.9 Severability
    31  
8.10 Gender, Parts, Articles and Sections
    31  
8.11 Further Assurances
    31  
8.12 Withholding or Granting of Consent
    31  
8.13 Laws and Regulations
    32  
8.14 Negation of Rights of Limited Partners, Assignees and Third Parties
    32  
8.15 No Recourse Against Officers or Directors
    32  
8.16 Right of Offset
    32  

EXHIBITS AND SCHEDULES

      Schedule 1.1 — Fixed Margin Percentage Schedule 3.1(a) — Services
Schedule 3.1(b) — Excluded Services Schedule 6.1 — Marks
 
   
Exhibit 1 —
  Form Bill of Sale
Exhibit 2 —
  Form Lease Agreement
Exhibit 3 —
  Form Like-Kind Exchange Bill of Sale
Exhibit 4 —
  Terms and Conditions for Purchase and Sale of Newly Fabricated Compression
Equipment
 
   
Exhibit 5 —
  Certain Exterran Customers
Exhibit 6 —
  Certain Partnership Customers

ii



--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED
OMNIBUS AGREEMENT
     THIS THIRD AMENDED AND RESTATED OMNIBUS AGREEMENT is entered into on, and
effective as of, June 10, 2011 (the “Effective Date”), and is by and among
Exterran Holdings, Inc., a Delaware corporation (“Exterran”), Exterran Energy
Solutions, L.P., a Delaware limited partnership (“EESLP”), Exterran GP LLC, a
Delaware limited liability company (“GP LLC”), Exterran General Partner, L.P., a
Delaware limited partnership (the “General Partner”), Exterran Partners, L.P., a
Delaware limited partnership (the “Partnership”) and EXLP Operating LLC (the
“Operating Company”). The above-named entities are sometimes referred to in this
Agreement each as a “Party” and collectively as the “Parties.”
RECITALS:
     The Parties desire to amend and restate in its entirety the Second Amended
and Restated Omnibus Agreement, dated as of November 10, 2009, as amended by the
First Amendment thereto dated August 11, 2010 (as so amended, the “Prior Omnibus
Agreement”), to evidence, among other things, the following additional
agreements among the parties:

  1.   to increase the maximum selling, general and administrative costs that
may be allocated to the Partnership in Section 3.2(a) to take into account the
contribution of certain additional assets to the Partnership in the transaction
(the “Transaction”) contemplated by that certain Contribution, Conveyance and
Assumption Agreement by and among Exterran, Exterran Energy Corp., Exterran
General Holdings LLC, EESLP, EES Leasing LLC, EXH GP LP LLC, GP LLC, EXH MLP LP
LLC, the General Partner, the Operating Company, EXLP Leasing LLC and the
Partnership, dated as of May 23, 2011 (the “2011 Contribution Agreement”);    
2.   to extend the expiration date of the Limit Period with respect to the
limitations on reimbursement set forth in Article III;     3.   to replace
Schedules A and C with new Exhibits 5 and 6 to reflect the Exterran Customers
and Partnership Customers, respectively, upon consummation of the Transaction
and to eliminate Schedules B and D to the Prior Omnibus Agreement; and     4.  
to restate Exhibits 1, 2 and 3 to reflect the current forms of bill of sale,
equipment lease agreement and like-kind exchange assignment and bill of sale,
respectively, and to add a new Exhibit 4 setting forth representative terms and
conditions for the purchase and sale of newly fabricated Compression Equipment.

     The Conflicts Committee of the Board of Directors of GP LLC has approved
the form, terms and substance of this Agreement in accordance with the
requirements set forth in Section 8.6 of the Prior Omnibus Agreement.

 



--------------------------------------------------------------------------------



 



     In consideration of the premises and the covenants, conditions, and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
ARTICLE I
DEFINITIONS
    1.1 Definitions
          (a) Capitalized terms used herein but not defined shall have the
meanings given them in the Partnership Agreement.
          (b) As used in this Agreement, the following terms shall have the
respective meanings set forth below:
     “2011 Contribution Agreement” has the meaning given such term in the
introduction of this Agreement.
     “Acquired Partnership Restricted Business” has the meaning given such term
in Section 2.3(h).
     “Acquired Exterran Restricted Business” has the meaning given such term in
Section 2.3(g).
     “Acquiring Party” has the meaning given such term in Section 2.4(a).
     “Affiliate” has the meaning given to such term in the Partnership
Agreement.
     “Agreement” means this Third Amended and Restated Omnibus Agreement, as it
may be amended, modified or supplemented from time to time in accordance with
the terms hereof.
     “Appraiser” means an appraiser mutually acceptable to Exterran and the
Partnership that is independent with respect to the Exterran Entities and the
Partnership Entities and their respective affiliates within the meaning of the
code of professional ethics of the American Society of Appraisers as selected by
mutual consent of Exterran and the General Partner.
     “Appraisal” means an appraisal of Compression Equipment prepared by an
Appraiser in conformity with, and subject to, the requirements of the code of
professional ethics and standards of professional conduct of the American
Society of Appraisers. The Appraisal shall specify value based upon the cost or
income approach or a combination thereof for the Compression Equipment
appraised.
     “Appraised Value” means an amount equal to (A) either (i) the most recent
Appraisal with respect to a particular piece of Compression Equipment owned by
the USCSB or the Partnership Group at the time of the Appraisal or (ii) with
respect to a particular piece of Compression Equipment for which an Appraisal
has not been

2



--------------------------------------------------------------------------------



 



conducted, the Appraised Value of substantially similar Compression Equipment,
plus (B) to the extent not included in (A), any costs incurred by the Transferor
pursuant to Section 4.1(a)(iv) to place the Compression Equipment in a condition
appropriate for its anticipated commercial use, less (C) if there is no
anticipated commercial use of the Compression Equipment at the time of its
transfer and to the extent included in (A) above, Exterran’s estimate, in its
reasonable judgment, of any costs necessary to be incurred to place the
Compression Equipment in good working order consistent with its most recent
commercial use.
     “Average Horsepower” means, with respect to a particular fiscal quarter,
the quotient of (i) the sum of the aggregate amount of Compression Equipment
horsepower owned or leased by the Partnership Group (excluding units owned by
the Partnership Group but leased to USCSB) that was working and not idle on the
last day of the month immediately preceding such quarter and on the last day of
each of the three months during such quarter, divided by (ii) four.
     “Billed Party” has the meaning set forth in Section 4.6.
     “Business Day” means any day other than a Saturday, a Sunday or a day on
which banking institutions in Houston, Texas are authorized or are obligated by
law, executive order or governmental decree to be closed.
     “CCSB” means the USCSB and the non-U.S. contract compression services
business of any of the Exterran Entities, collectively.
     “Change of Control” means, with respect to any Person (the “Applicable
Person”), any of the following events: (i) any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all of the Applicable Person’s assets to any other Person, unless
immediately following such sale, lease, exchange or other transfer such assets
are owned, directly or indirectly, by the Applicable Person; (ii) the
dissolution or liquidation of the Applicable Person; (iii) the consolidation or
merger of the Applicable Person with or into another Person, other than any such
transaction where (a) the outstanding Voting Securities of the Applicable Person
are changed into or exchanged for Voting Securities of the surviving Person or
its parent and (b) the holders of the Voting Securities of the Applicable Person
immediately prior to such transaction own, directly or indirectly, not less than
a majority of the outstanding Voting Securities of the surviving Person or its
parent immediately after such transaction; and (iv) a “person” or “group”
(within the meaning of Sections 13(d) or 14(d)(2) of the Exchange Act) being or
becoming the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act) of more than 50% of all of the then outstanding Voting Securities
of the Applicable Person, except in a merger or consolidation which would not
constitute a Change of Control under clause (iii) above.
     “Closing Date” means, as applicable, the closing date of the Transaction
contemplated by the 2011 Contribution Agreement or the closing date of the
transactions contemplated by another contribution or similar agreement by and
among members of the Exterran Entities and members of the Partnership Group
relating to the conveyance of

3



--------------------------------------------------------------------------------



 



Partnership Assets from members of the Exterran Entities to members of the
Partnership Group.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Common Unit” has the meaning given such term in the Partnership Agreement.
     “Compression Equipment” means natural gas compressor units, together with
any tangible components thereof, all related appliances, parts, accessories,
appurtenances, accessions, additions, improvements and replacements thereto, all
other equipment or components of any nature from time to time incorporated or
installed therein and all substitutions for any of the foregoing.
     “Competitive Services” means the provision by a Person of natural gas
contract compression services to a third-party customer, whether pursuant to the
Form Compression Services Agreement or any other compression services agreement,
a lease arrangement pursuant to which such Person leases Compression Equipment
to a third-party customer and is required to provide other compression services
to such customer (whether as part of one agreement or pursuant to a lease
agreement and related services agreement) or otherwise; provided, however, that,
for the avoidance of doubt, Competitive Services do not include the fabrication
of Compression Equipment by such Person, the sale by such Person of Compression
Equipment to a third-party customer, the sale by such Person of materials, parts
or equipment that are components of or used in the operation of Compression
Equipment, the leasing by such Person of Compression Equipment without the
provision of any related services or the operation, maintenance, service, repair
or overhaul by such Person of Compression Equipment owned by a third party
customer.
     “Conflicts Committee” has the meaning given such term in the Partnership
Agreement.
     “Conversion Condition” has the meaning given such term in Section 2.4(b).
     “Cost of Sales” means any costs incurred of the type included in the “Cost
of sales (excluding depreciation and amortization expense)” line item in the
consolidated statement of operations of the Partnership prepared in accordance
with GAAP, as applied as of the date of Exterran’s most recent quarterly or
annual report filed with the Securities and Exchange Commission.
     “Cost of Sales Limit” has the meaning given such term in Section 3.2(b).
     “Covered Environmental Losses” is defined in Section 7.1.
     “Direct Equipment Costs and Expenses” means those costs and expenses
directly attributable to the transportation, operation, maintenance or repair of
any Partnership Assets excluding any Compression Equipment owned by the
Partnership Group that is leased to an Exterran Entity pursuant to
Section 4.2(b)(ii).

4



--------------------------------------------------------------------------------



 



     “Direct Leased Compression Equipment Capitalizable Costs” means those costs
directly attributable to the maintenance or repair of any Compression Equipment
that is leased between an Exterran Entity and a member of the Partnership Group
that qualifies as a capital addition under GAAP.
     “Direct Leased Compression Equipment Expenses” means those expenses
directly attributable to the transportation, operation, maintenance or repair of
any Compression Equipment that is leased between an Exterran Entity and a member
of the Partnership Group that qualifies as an expense under GAAP.
     “Effective Date” has the meaning given such term in the introduction of
this Agreement.
     “Effective Time” has the meaning given such term in Section 4.1(b).
     “EESLP” has the meaning given such term in the introduction to this
Agreement.
     “Environmental Laws” means all federal, state, and local laws, statutes,
rules, regulations, orders and ordinances, legally enforceable requirements and
rules of common law relating to protection of the environment including, without
limitation, the federal Comprehensive Environmental Response, Compensation, and
Liability Act, the Superfund Amendments Reauthorization Act, the Resource
Conservation and Recovery Act, the Clean Air Act, the Federal Water Pollution
Control Act, the Toxic Substances Control Act, the Oil Pollution Act, the Safe
Drinking Water Act, the Hazardous Materials Transportation Act and other
environmental conservation and protection laws, each as amended through the
applicable Closing Date.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Exterran” has the meaning given such term in the introduction of this
Agreement.
     “Exterran Customers” means (a) the Persons set forth on Exhibit 5 and any
of their respective Affiliates other than Affiliates otherwise set forth on
Exhibit 6 and (b) any New Customer that enters into an agreement with an
Exterran Entity in accordance with Section 2.6 pursuant to which such Exterran
Entity agrees to provide Competitive Services to such New Customer. Exterran
Customers shall not include any Released Exterran Customers.
     “Exterran Entities” means Exterran and any Person (other than the
Partnership Entities) controlled, directly or indirectly, by Exterran; and
“Exterran Entity” means any of the Exterran Entities.
     “Exterran Restricted Business” has the meaning given such term in
Section 2.1(a).
     “Exterran Site” has the meaning given such term in Section 2.1(b).

5



--------------------------------------------------------------------------------



 



     “Fabricated Cost” means the total costs (other than any allocations of
general and administrative expenses) incurred in fabricating a particular item
of Compression Equipment, as determined by the books and records of Exterran,
prepared in accordance with GAAP.
     “Fixed Margin Amount” means the amount resulting from the product of
(i) the Fabricated Cost and (ii) the percentage, expressed as a decimal, set
forth on Schedule 1.1 to this Agreement, which Schedule may be amended from time
to time with the approval of the Conflicts Committee.
     “Form Bill of Sale” means the form of Bill of Sale attached hereto as
Exhibit 1, which form may be amended or replaced with a new form of Bill of Sale
from time to time as long as such amended or replacement form does not
materially conflict with the terms and provisions of this Agreement.
     “Form Compression Services Agreement” means the standard form of agreement
pursuant to which members of the Partnership Group provide Competitive Services
to Partnership Customers as of the applicable date.
     “Form Lease Agreement” means the form of Compression Equipment Lease
Agreement attached hereto as Exhibit 2, which form may be amended or replaced
with a new form of Compression Equipment Lease Agreement from time to time as
long as such amended or replacement form does not materially conflict with the
terms and provisions of this Agreement.
     “Form Like-Kind Exchange Bill of Sale” means the form of Like-Kind Exchange
Bill of Sale attached hereto as Exhibit 3, which form may be amended or replaced
with a new form of Like-Kind Exchange Bill of Sale from time to time as long as
such amended or replacement form does not materially conflict with the terms and
provisions of this Agreement.
     “GAAP” means generally accepted accounting principles in the United States,
consistently applied.
     “General Partner” has the meaning given such term in the introduction to
this Agreement.
     “GP LLC” has the meaning given such term in the introduction to this
Agreement.
     “Hazardous Substance” means (a) any substance that is designated, defined
or classified as a hazardous waste, hazardous material, pollutant, contaminant
or toxic or hazardous substance, or that is otherwise regulated under any
Environmental Law, including, without limitation, any hazardous substance as
such term is defined under the Comprehensive Environmental Response,
Compensation, and Liability Act, as amended, and (b) petroleum, petroleum
products, crude oil, gasoline, fuel oil, motor oil, waste oil, diesel fuel, jet
fuel and other petroleum hydrocarbons whether refined or unrefined and
(c) asbestos, whether in a friable or a non-friable condition, and
polychlorinated biphenyls.

6



--------------------------------------------------------------------------------



 



     “Indemnified Party” means either the Partnership Group or Exterran, as the
case may be, each in its capacity as a party entitled to indemnification in
accordance with Article VII.
     “Indemnifying Party” means either the Partnership Group or Exterran, as the
case may be, each in its capacity as a party from whom indemnification may be
required in accordance with Article VII.
     “Lease Takeover Arrangement” has the meaning given such term in
Section 2.8.
     “Licensees” means, for purposes of Article VI hereof, the Partnership
Entities.
     “Licensor” means, for purposes of Article VI hereof, Exterran.
     “Liens” means any mortgages, pledges, security interests, liens, charges,
claims, restrictions, easements or other encumbrances of any nature.
     “Limit Period” means the period commencing on the Effective Date and ending
on December 31, 2012.
     “Marks” means all trademarks, trade names, logos and/or service marks
identified on Schedule 6.1 attached hereto, which Schedule may be amended from
time to time with the approval of Exterran and the Conflicts Committee.
     “New Customer” means any Person that is not an Exterran Customer or a
Partnership Customer that informs any of the Parties hereto of a need for
Competitive Services.
     “Non-Compression Equipment” means natural gas gathering, production and
processing equipment and related appliances, parts, accessories, appurtenances,
accessions, additions, improvements and replacements thereto, all other
equipment or components of any nature from time to time incorporated or
installed therein and all substitutions for any of the foregoing.
     “Non-Compression Horsepower” means, with respect to a particular fiscal
quarter, the quotient of (i) the sum of the aggregate amount of Compression
Equipment horsepower owned or leased by the Partnership Group (excluding units
owned by the Partnership Group but leased to USCSB) that was working as a
component of Non-Compression Equipment owned by the Partnership Group and not
idle on the last day of the month immediately preceding such quarter and on the
last day of each of the three months during such quarter, divided by (ii) four.
     “Non-Qualifying Business” has the meaning given to such term in
Section 2.4(b).
     “Offer” has the meaning given such term in Section 2.4(a).
     “Offer Period” has the meaning given such term in Section 2.4(b)(ii)(A).

7



--------------------------------------------------------------------------------



 



     “Offered Assets” has the meaning given such term in Section 2.4(a).
     “Offeree” has the meaning given such term in Section 2.4(a).
     “Operating Company” has the meaning given such term in the introduction to
this Agreement.
     “Organizational Documents” means certificates or articles of incorporation,
by-laws, certificates of formation, limited liability company operating
agreements, certificates of limited partnership or limited partnership
agreements or other formation or governing documents of a particular entity.
     “Other Losses” is defined in 7.2(a).
     “Partnership” has the meaning given such term in the introduction to this
Agreement.
     “Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of April 14, 2008, as such
agreement is in effect on the Closing Date of the Transaction, to which
reference is hereby made for all purposes of this Agreement. An amendment or
modification to the Partnership Agreement subsequent to the Closing Date of the
Transaction shall be given effect for the purposes of this Agreement only if it
has received the approval of the Conflicts Committee that would be required, if
any, pursuant to Section 8.6 hereof if such amendment or modification were an
amendment or modification of this Agreement.
     “Partnership Assets” means the compression services contracts and related
customer relationships; gathering, processing or production services contracts
and related customer relationships; and Compression Equipment and
Non-Compression Equipment, directly or indirectly conveyed, contributed or
otherwise transferred (but not leased) to the Partnership Group as of a Closing
Date pursuant to a contribution agreement or pursuant to the non-lease transfer
mechanics set forth in Article IV of this Agreement.
     “Partnership Customers” means (a) the Persons set forth on Exhibit 6 and
any of their respective Affiliates other than Affiliates otherwise set forth on
Exhibit 5 and (b) any New Customer that enters into an agreement with a member
of the Partnership Group in accordance with Section 2.6 pursuant to which such
member of the Partnership Group agrees to provide Competitive Services to such
New Customer. Partnership Customers shall not include any Released Partnership
Customers.
     “Partnership Entities” means GP LLC, the General Partner and each member of
the Partnership Group; and “Partnership Entity” means any of the Partnership
Entities.
     “Partnership Group” means the Partnership, the Operating Company and any
Subsidiary of the Partnership or the Operating Company.
     “Partnership Horsepower” means, with respect to a particular month, the
quotient of (i) the sum of the aggregate amount of Compression Equipment
horsepower owned or

8



--------------------------------------------------------------------------------



 



leased by the Partnership Group (excluding units owned by the Partnership Group
but leased to USCSB), regardless of whether such Compression Equipment is
working or idle, on the last day of the month immediately preceding such month
and on the last day of each of such month, divided by (ii) two.
     “Partnership Restricted Business” has the meaning given such term in
Section 2.1.(b).
     “Partnership Site” has the meaning given such term in Section 2.1(a).
     “Party” or “Parties” have the meaning given such terms in the introduction
to this Agreement.
     “Percentage Interest” means, with respect to a particular month, the value
(expressed as a percentage) obtained by multiplying (i) 100 by (ii) the quotient
of (x) the Partnership Horsepower divided by (y) the Total Domestic Horsepower.
     “Permitted Liens” means (i) mechanics’, carriers’, workmen’s, repairmen’s
or other like Liens arising or incurred in the ordinary course of business,
(iii) Liens for taxes that are not due and payable or that may thereafter be
paid without penalty, (iv) Liens securing debt of a transferor that will be
released prior to or as of the date of the applicable transfer and (v) other
imperfections of title or encumbrances that, individually or in the aggregate,
could not reasonably be expected to materially interfere with the ordinary
operation of the Compression Equipment to which the Permitted Liens are
attached.
     “Person” has the meaning given such term in the Partnership Agreement.
     “Prior Omnibus Agreement” has the meaning given such term in the Recitals.
     “Purchase Agreement” has the meaning given such term in Section 2.4(a).
     “Qualifying Business” has the meaning given such term in Section 2.4(b).
     “Released Exterran Customers” means those customers of the Exterran
Entities that are designated as “Released Exterran Customers” pursuant to
Section 2.3(h).
     “Released Partnership Customers” means those customers of the Partnership
Group that are designated as “Released Partnership Customers” pursuant to
Section 2.3(g).
     “Rental Arrangement” means an arrangement requested by a Partnership
Customer that will necessitate an agreement that is materially dissimilar to the
Form Compression Services Agreement from a federal income tax treatment
perspective (from the Partnership’s perspective) and that may be offered to an
Exterran Entity pursuant to Section 2.7.

9



--------------------------------------------------------------------------------



 



     “Retained Assets” means the assets and investments owned by Exterran or any
of its Affiliates that were not conveyed, contributed or otherwise transferred
to the Partnership Group pursuant to a particular contribution agreement.
     “Services” has the meaning given such term in Section 3.1(a).
     “Site” means the specific geographic site at which a particular item of
Compression Equipment engaged in Competitive Services is being utilized, as
further specified by the customer contract, or any schedule thereto, pursuant to
which such Competitive Services are being provided.
     “Subsidiary” has the meaning given such term in the Partnership Agreement.
     “Total Domestic Horsepower” means, with respect to a particular month, the
sum of the USCSB Horsepower and the Partnership Horsepower.
     “Transaction” has the meaning given such term in the Recitals.
     “Transferee” means a transferee of Compression Equipment pursuant to
Article IV.
     “Transferor” means a transferor of Compression Equipment pursuant to
Article IV.
     “USCSB” means the U.S. contract compression services business of any of the
Exterran Entities conducted through Exterran’s U.S. Contract Compression
Segment, excluding the business of the Partnership Entities.
     “USCSB Horsepower” means, with respect to a particular month, the quotient
of (i) the sum of the aggregate amount of Compression Equipment horsepower owned
or leased by USCSB (excluding units designated “for sale only” by the Exterran
Entities or units owned by USCSB but leased to the Partnership Group),
regardless of whether such Compression Equipment is working or idle, on the last
day of the month immediately preceding such month and on the last day of such
month, divided by (ii) two.

         “Voluntary Cleanup Program” means a program of the United States or a
state of the United States enacted pursuant to Environmental Laws which provides
for a mechanism for the written approval of, or authorization to conduct,
voluntary remedial action for the clean-up, removal or remediation of
contamination that exceeds actionable levels established pursuant to
Environmental Laws.

     “Voting Securities” of a Person means securities of any class of such
Person entitling the holders thereof to vote in the election of, or to appoint,
members of the board of directors or other similar governing body of the Person;
provided, that if such Person is a limited partnership, Voting Securities of
such Person shall be the general partner interest in such Person.

10



--------------------------------------------------------------------------------



 



ARTICLE II
NON-COMPETITION AND BUSINESS OPPORTUNITIES
     2.1 Restricted Business.
     (a) Subject to Section 2.11 and except as permitted by Section 2.3, 2.7 or
2.8, each of the Exterran Entities shall be prohibited from providing (whether
directly, including through the acquisition of equipment, or indirectly through
the acquisition of or investment in equity or debt securities in any Person)
Competitive Services to any Partnership Customer, in any state or territory of
the United States (other than on behalf of a member of the Partnership Group)
other than Competitive Services being provided by the Exterran Entities to such
Partnership Customer at particular Sites (each, a “Partnership Site”) on the
Effective Date (the “Exterran Restricted Business”).
     (b) Subject to Section 2.11 and except as permitted by Section 2.3, 2.7 or
2.8, each of the Partnership Entities shall be prohibited from providing
(whether directly, including through the acquisition of equipment, or indirectly
or through the acquisition of or investment in equity or debt securities in any
Person) Competitive Services to any Exterran Customer, in any state or territory
of the United States (other than on behalf of any Exterran Entity) other than
Competitive Services being provided by the Partnership Entities to such Exterran
Customer at particular Sites (each, an “Exterran Site”) on the Effective Date
(the “Partnership Restricted Business”).
     2.2 Overlapping Customers.
     (a) The Parties agree that in the event that, after the date of this
Agreement, an Exterran Customer or a Partnership Customer requests Competitive
Services involving the provision of additional Compression Equipment or
additional contract compression services at a Partnership Site or an Exterran
Site, whether in addition to or in replacement of Compression Equipment or
contract compression services existing at such Site as of the Effective Date,
(i) any member of the Partnership Group shall be entitled to provide such
Competitive Services if such customer is a Partnership Customer and (ii) any
Exterran Entity shall be entitled to provide such Competitive Services if such
customer is an Exterran Customer.
     (b) Except as expressly provided by Section 2.1 or Section 2.2(a), the
Parties agree that any offer by any of the Parties hereto to provide Competitive
Services to (i) a Partnership Customer in any state or territory of the United
States shall be made solely on behalf of the Partnership Entities and (b) an
Exterran Customer in any state or territory of the United States shall be made
solely on behalf of the Exterran Entities.
     2.3 Permitted Exceptions. Notwithstanding any provision of Sections 2.1 or
2.2 to the contrary, the Parties may engage in any of the following activities
to the extent permitted below:
     (a) The Exterran Entities may engage in any Exterran Restricted Business to
any Person with the prior written approval of the Conflicts Committee or in
accordance with Section 2.7 or Section 2.8.

11



--------------------------------------------------------------------------------



 



     (b) The Exterran Entities may own securities of any class of any member of
the Partnership Group.
     (c) The Partnership Entities may engage in any Partnership Restricted
Business to any Person with the prior written approval of Exterran or in
accordance with Section 2.8.
     (d) The Exterran Entities may purchase and own in the aggregate not more
than five percent of any class of securities of any entity engaged in any
Exterran Restricted Business (but without otherwise participating in, managing
or directing the activities of such entity).
     (e) The Partnership Entities may purchase and own in the aggregate not more
than five percent of any class of securities of any entity engaged in any
Partnership Restricted Business (but without otherwise participating, managing
or directing the activities of such entity).
     (f) If a Partnership Customer (or that customer’s applicable business), on
the one hand, and a Exterran Customer (or that customer’s applicable business),
on the other hand, merge, consolidate, amalgamate or are otherwise combined,
each of the Partnership Entities and the Exterran Entities may continue to
provide Competitive Services to the applicable combined entity or business. Upon
such an occurrence, Exterran and the Conflicts Committee shall negotiate in good
faith, if and to the extent determined in the good faith of Exterran and the
Conflicts Committee to be necessary, to implement procedures or such other
arrangements to protect the value to each of the Partnership Entities, on the
one hand, and the Exterran Entities, on the other hand, of their respective
businesses of providing Competitive Services to each such customer or its
applicable business, as applicable. Such procedures or arrangements may be based
in part on consideration of whether the Exterran entities or the Partnership
Entities were providing more Competitive Services to the combined entity as of
the date of announcement of the transaction.
     (g) The Exterran Entities may purchase and own (i) any class of securities
in any entity engaged (in whole or in part) in any Exterran Restricted Business
or (ii) any business or assets otherwise engaged or deployed in any Exterran
Restricted Business; provided, (x) in the good faith judgment of the Board of
Directors of Exterran, the aggregate value of the Exterran Restricted Business
owned by such entity or otherwise to be acquired by the Exterran Entities shall
be less than 50% of the aggregate value of the business and assets owned by such
entity or otherwise to be acquired by the Exterran Entities and (y) the
Partnership Group is offered the opportunity to acquire the Exterran Restricted
Business owned by such entity or otherwise acquired by the Exterran Entities (in
each case, the “Acquired Exterran Restricted Business”) in accordance with
Section 2.4. During the pendency of the procedures described in Section 2.4, the
Exterran Entities shall be entitled to own and operate the Acquired Exterran
Restricted Business. In the event that the General Partner (with the approval of
the Conflicts Committee) elects not to purchase such Acquired Exterran
Restricted Business whether pursuant to Section 2.4(b)(i) or Section
2.4(b)(ii)(B)(2), the Exterran Entities shall be

12



--------------------------------------------------------------------------------



 



entitled to continue to own and operate the Acquired Exterran Restricted
Business and the Competitive Services customers of the Acquired Exterran
Restricted Business at the time of the consummation of such acquisition shall no
longer be Partnership Customers for purposes of this Agreement, but rather shall
be designated “Released Partnership Customers.” Without the prior written
approval of the Conflicts Committee, subject to Section 2.11, the Exterran
Entities shall be prohibited from providing (whether directly or through the
acquisition of or investment in equity or debt securities of any Person)
Competitive Services to a particular Released Partnership Customer at the
particular Site at which the Partnership Group was providing Competitive
Services to such Released Partnership Customer on the date of the acquisition by
the Exterran Entities of the applicable Exterran Restricted Business pursuant to
which such customer was designated a Released Partnership Customer.
     (h) The Partnership Entities may purchase and own (i) any class of
securities in any entity engaged (in whole or in part) in any Partnership
Restricted Business or (ii) any business or assets otherwise engaged or deployed
in any Partnership Restricted Business; provided, (i) in the good faith judgment
of the Conflicts Committee, the aggregate value of the Partnership Restricted
Business owned by such entity or otherwise to be acquired by the Partnership
Entities shall be less than 50% of the aggregate value of the business and
assets owned by such entity or otherwise to be acquired by the Partnership
Entities and (ii) Exterran is offered the opportunity to acquire the Partnership
Restricted Business owned by such entity or otherwise acquired by the
Partnership Entities (in each case, the “Acquired Partnership Restricted
Business”) in accordance with Section 2.4. During the pendency of the procedures
described in Section 2.4, the Partnership Entities shall be entitled to own and
operate the Acquired Partnership Restricted Business. In the event that Exterran
elects not to purchase such Acquired Partnership Restricted Businesses whether
pursuant to Section 2.4(b)(i) or Section 2.4(b)(ii)(B)(2), the Partnership
Entities shall be entitled to continue to own and operate the Acquired
Partnership Restricted Business and the Competitive Services customers of the
Acquired Partnership Restricted Business at the time of the consummation of such
acquisition shall no longer be Exterran Customers for purposes of this
Agreement, but rather shall be designated “Released Exterran Customers.” Without
the prior written approval of Exterran, subject to Section 2.11, the members of
the Partnership Group shall be prohibited from providing (whether directly or
through the acquisition of or investment in equity or debt securities of any
Person) Competitive Services to a particular Released Exterran Customer at the
particular Site at which Exterran Entities were providing Competitive Services
to such Released Exterran Customer on the date of the acquisition by the
Partnership Group of the applicable Partnership Restricted Business pursuant to
which such customer was designated a Released Exterran Customer.
     2.4 Restricted Business Procedures.
     (a) Within 30 days following the consummation of the acquisition of an
Acquired Exterran Restricted Business or an Acquired Partnership Restricted
Business by an Exterran Entity or a Partnership Entity, as the case may be (in
each such case such acquiring Person shall be referred to as an “Acquiring
Party”), the Acquiring Party shall notify in writing (x) the Partnership, if the
Acquiring Party is a Exterran Entity or (y)

13



--------------------------------------------------------------------------------



 



Exterran, if the Acquiring Party is a Partnership Entity, of such acquisition.
The Person that is so notified shall be referred to herein as the “Offeree.”
Such notice shall include an offer (the “Offer”) by the Acquiring Party to sell
the Acquired Exterran Restricted Business or the Acquired Partnership Restricted
Business, as the case may be (the “Offered Assets”), to the Offeree, together
with a proposed definitive agreement to effectuate the purchase and sale of the
Offered Assets (the “Purchase Agreement”). The Offer shall set forth the
Acquiring Party’s proposed terms relating to the sale of the Offered Assets to
the Offeree, including the purchase price, any liabilities to be assumed by the
Offeree as part of the Offer and the other terms of the Offer; provided, that
the representations and warranties regarding the Offered Assets and the
indemnification provision contained in the Purchase Agreement shall be
substantially consistent with the terms contained in the definitive purchase
agreement pursuant to which the Acquiring Party acquired the Offered Assets or
the entity that owned the Offered Assets, subject to such adjustments that the
Acquiring Party reasonably determines are necessary to reflect the differences
in the transaction.
     (b) As soon as practicable after the Offer is made, the Acquiring Party
will deliver to the Offeree all information prepared by or on behalf of or in
the possession of such Acquiring Party relating to the Offered Assets and
reasonably requested by the Offeree. As soon as practicable, but in any event,
within 60 days after receipt of the notification called for in Section 2.4(a),
the Offeree shall notify the Acquiring Party in writing that either:
     (i) the Offeree (with the concurrence of the Conflicts Committee if the
Offeree is the Partnership) has elected not to purchase (or not to cause any of
its Subsidiaries to purchase) any of such Offered Assets; or
     (ii) the Offeree (with the concurrence of the Conflicts Committee if the
Offeree is the Partnership) has elected to purchase (or to cause any of its
Subsidiaries to purchase) all of such Offered Assets; provided, that if the
Offeree is the Partnership, and in the opinion of outside counsel to the
Partnership Entities, less than 90% of the gross income from the operations of
such Offered Assets consists of “qualifying income” under Section 7704 of the
Code (such portion of such Offered Assets that does not so qualify being
referred to herein as the “Non-Qualifying Business”), then the Partnership (with
the concurrence of the Conflicts Committee) may condition its obligation to
purchase the Non-Qualifying Business (but not the portion of the Offered Assets
that do not constitute the Non-Qualifying Business (the “Qualifying Business”))
on the conversion of the agreements pursuant to which the Non-Qualifying
Business provides Competitive Services to its customers to agreements
substantively similar to the Form Compression Services Agreement from a federal
income tax treatment perspective (from the Partnership’s perspective) and
otherwise having substantially the same economic terms as the agreements being
converted (the “Conversion Condition”); provided further, that in such event,
each of the Exterran Entities and the Partnership Entities shall use
commercially reasonable efforts to satisfy the Conversion Condition as soon as
commercially practicable.

14



--------------------------------------------------------------------------------



 



If the Offeree elects to purchase the Offered Assets, the following procedures
shall be followed:
     A. After the receipt of the Offer by the Offeree, the Acquiring Party and
the Offeree shall negotiate in good faith the fair market value of the Offered
Assets that are subject to the Offer (including the specific fair market value
of any Offered Assets that constitute a Non-Qualifying Business) and the other
terms of the Offer on which the Offered Assets will be sold to the Offeree. If
the Acquiring Party and the Offeree agree (with the concurrence of the Conflicts
Committee) on the fair market value of the Offered Assets that are subject to
the Offer and the other terms of the Offer during the 30-day period (the “Offer
Period”) after receipt by the Acquiring Party of the Offeree’s election to
purchase (or to cause any Subsidiary of the Offeree to purchase) the Offered
Assets, the Offeree shall purchase (or cause any of its Subsidiaries to
purchase) and the Acquiring Party shall sell the Offered Assets on such terms as
soon as commercially practicable after such agreement has been reached, which
obligation may require such parties to consummate the purchase and sale of the
Qualifying Business prior to satisfaction of the Conversion Condition.
     B. If the Acquiring Party and the Offeree are unable to agree on the fair
market value of the Offered Assets that are subject to the Offer or on any other
terms of the Offer during the Offer Period, the Acquiring Party and the Offeree
will engage an independent investment banking firm prior to the end of the Offer
Period to determine the fair market value of the Offered Assets (including the
specific fair market value of any Offered Assets that constitute a
Non-Qualifying Business) and/or the other terms on which the Acquiring Party and
the Offeree are unable to agree. In determining the fair market value and other
terms on which the Offered Assets are to be sold, the investment banking firm
will have access to the proposed sale and purchase values and terms for the
Offer submitted by the Acquiring Party and the Offeree, respectively, and to all
information prepared by or on behalf of the Acquiring Party relating to the
Offered Assets and reasonably requested by the investment banking firm. In
determining the terms on which the Offered Assets are to be sold (other than the
fair market value of the Offered Assets), the investment banking firm shall give
substantial weight to the terms contained in the definitive purchase agreement
pursuant to which the Acquiring Party acquired the Offered Assets or the entity
that owned the Offered Assets. Such investment banking firm will determine the
fair market value of the Offered Assets and/or the other terms on which the
Acquiring Party and the Offeree are unable to agree within 60 days of its
engagement and furnish the Acquiring Party and the Offeree its determination.
The fees and expenses of the investment banking firm will be divided equally
between the Acquiring Party and the Offeree. Upon receipt of such determination,
the Offeree will have the option, but not the obligation, to

15



--------------------------------------------------------------------------------



 



(with the concurrence of the Conflicts Committee if the Offeree is the
Partnership):
     1. purchase the Offered Assets on such terms as determined above; or
     2. elect not to purchase such Offered Assets.
If the Offeree elects to so purchase the Offered Assets, the Offeree shall
purchase (or cause any of its Subsidiaries to purchase) and the Acquiring Party
shall sell the Offered Assets on such terms as soon as commercially practicable
after such agreement has been reached, which obligation may require such parties
to consummate the purchase and sale of the Qualifying Business prior to
satisfaction of the Conversion Condition.
     2.5 Scope of the Prohibition. Except as provided in this Article II, each
of the Parties shall be free to engage (whether directly or through the
acquisition of or investment in equity or debt interests in any Person) in any
business activity whatsoever, including those that may be in direct competition
with any of the other Parties.
     2.6 New Customers. The Parties agree that any offer by any of the Parties
hereto to provide Competitive Services to New Customers in any state or
territory of the United States shall be first made on behalf of the Partnership
Entities and shall include an offer to provide such Competitive Services under
an agreement substantially in the form of the Form Compression Services
Agreement. If the New Customer is unwilling to enter into an agreement with a
Partnership Entity that is substantively similar to the Form Compression
Services Agreement from a federal income tax treatment perspective (from the
Partnership’s perspective), an Exterran Entity may enter into an agreement to
provide Competitive Services to such New Customer for its own account provided
that any agreement between such Exterran Entity and such New Customer is not
substantively similar to the Form Compression Services Agreement from a federal
income tax treatment perspective (from the Partnership’s perspective). If a New
Customer enters into an agreement with a member of the Partnership Group for
Competitive Services, then such New Customer will then constitute a Partnership
Customer for the purposes of this Agreement and if, in accordance with this
Section 2.6, a New Customer enters into an agreement with an Exterran Entity for
Competitive Services, then such New Customer will then constitute an Exterran
Customer for the purposes of this Agreement.
     2.7 Rental Arrangements. If a Partnership Customer is unwilling to enter
into an agreement that is substantively similar to the Form Compression Services
Agreement from a federal income tax treatment perspective (from the
Partnership’s perspective), whether with respect to a Site, a region or
otherwise, an Exterran Entity may (with the Partnership’s consent) enter into a
Rental Arrangement to provide Competitive Services to such Partnership Customer
for its own account. A Partnership Customer shall remain a Partnership Customer
for the purposes of this Agreement even if it enters into a Rental Arrangement
with an Exterran Entity for Competitive Services in accordance with this
Section 2.7.

16



--------------------------------------------------------------------------------



 



     2.8 Lease Takeover Arrangements. If a Partnership Customer (or that
customer’s applicable business) and an Exterran Customer (or that customer’s
applicable business) enter into an arrangement whereby one assigns or otherwise
disposes of certain mineral leasehold interests to the other or to a New
Customer for whom Competitive Services are provided by a Partnership Entity or
an Exterran Entity, respectively (a “Lease Takeover Arrangement”), the
Competitive Services shall continue to be provided by the Partnership Entity or
Exterran Entity that had provided the Competitive Services to the assignor at
the relevant Site(s). Notwithstanding the provision of Competitive Services by
an Exterran Entity to a customer as a result of a Lease Takeover Arrangement, if
the assignee would qualify as a new customer but for the Lease Takeover
Arrangement, then that assignee shall be deemed a New Customer for purposes of
Section 2.6 with respect to the first Competitive Services provided that are not
a result of a Lease Takeover Arrangement.
     2.9 Enforcement. Each Party agrees and acknowledges that the other Parties
hereto do not have an adequate remedy at law for the breach by such Party of the
covenants and agreements set forth in this Article II, and that any breach by
such Party of the covenants and agreements set forth in this Article II would
result in irreparable harm to the other Parties hereto. Each Party further
agrees and acknowledges that the other Parties hereto may, in addition to the
other remedies that may be available to the other Parties hereto, file a suit in
equity to enjoin such Party from such breach, and consents to the issuance of
injunctive relief under this Agreement.
     2.10 Non-Compression Equipment at a Particular Site. Each party agrees that
if a member of the Partnership Group or an Exterran Entity owns and is operating
Non-Compression Equipment at a particular site, that entity shall have the first
right, but not the obligation, to expand the facility or capacity of such
Non-Compression Equipment.
     2.11 Termination. Unless this Agreement has otherwise terminated pursuant
to Section 8.4, this Article II shall terminate on December 31, 2013. In
addition, unless this Agreement has otherwise been terminated pursuant to
Section 8.4 or this Article II has otherwise been terminated pursuant to the
first sentence of this Section 2.11, Sections 2.1, 2.2, 2.3, 2.4 and 2.6 shall
terminate upon a Change of Control of Exterran; provided, that in the event of
such a termination, the Exterran Entities shall continue to be prohibited until
December 31, 2013, without the prior written approval of the Conflicts
Committee, from providing (whether directly, including through the acquisition
of equipment, or indirectly through the acquisition of or investment in equity
or debt securities of any Person) Competitive Services to a particular
Partnership Customer at the particular Site at which the Partnership Group was
providing Competitive Services to such Partnership Customer on the date of the
Change of Control of Exterran.
ARTICLE III
SERVICES
     3.1 Provision, Allocation and Reimbursement for Services
     (a) Subject to Article V, the Exterran Entities shall, upon the reasonable
request of the General Partner, provide the Partnership Group with all personnel
and

17



--------------------------------------------------------------------------------



 



services reasonably necessary to run the business of the Partnership Group,
which services may include, without limitation, those services set forth on
Schedule 3.1(a) (collectively, the “Services”). For the avoidance of doubt, the
Services shall not include the services described on Schedule 3.1(b). These
Services shall be substantially similar in nature to the services of such type
previously provided by the Exterran Entities in connection with their management
and operation of the Partnership Assets and any other assets of a similar nature
directly or indirectly conveyed, contributed or otherwise transferred to the
Partnership Group, in each case during the 12-month period prior to such
transfer.
     (b) The Exterran Entities shall provide the Services to the Partnership
Group in a manner that is in the good faith judgment of Exterran commercially
reasonable; provided, that for so long as the Exterran Entities exercise at
least the same degree of care, skill and prudence in providing the Services as
customarily exercised by it for its own operation of the USCSB or the business
relating to the Non-Compression Equipment, then Exterran will be deemed to have
provided such Services in a commercially reasonable manner. EXCEPT AS SET FORTH
IN THE PRECEDING SENTENCE, THE EXTERRAN ENTITIES MAKE NO (AND HEREBY DISCLAIM
AND NEGATE ANY AND ALL) WARRANTIES OR REPRESENTATIONS WHATSOEVER, EXPRESS OR
IMPLIED, WITH RESPECT TO THE SERVICES. IN NO EVENT SHALL ANY EXTERRAN ENTITY OR
ANY OF THEIR AFFILIATES BE LIABLE TO ANY MEMBER OF THE PARTNERSHIP GROUP OR TO
ANY OTHER PERSON FOR ANY EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL,
CONSEQUENTIAL, OR SPECIAL DAMAGES RESULTING FROM ANY ERROR IN THE PERFORMANCE OF
THE SERVICES, REGARDLESS OF WHETHER THE PERSON PROVIDING SUCH SERVICES, ITS
AFFILIATES, OR OTHERS MAY BE WHOLLY, CONCURRENTLY, PARTIALLY, OR SOLELY
NEGLIGENT OR OTHERWISE AT FAULT.
     (c) Any Direct Equipment Costs and Expenses, any Direct Leased Compression
Equipment Capitalizable Costs where a member of the Partnership Group is the
Transferor pursuant to Section 4.2(b)(ii) and any Direct Leased Compression
Equipment Expenses where a member of the Partnership Group is the Transferee
pursuant to Section 4.2(b)(ii), in each case that are incurred by any Exterran
Entity in connection with providing the Services, shall be allocated to the
Partnership Group at the actual cost to the applicable Exterran Entity providing
such Services.
     (d) The General Partner shall be entitled to allocate to the Partnership
any costs and expenses (other than Direct Equipment Costs and Expenses) incurred
by any Exterran Entity in connection with providing the Services on any
reasonable basis determined by the General Partner. In the event that such
Services are associated with Exterran’s operation of both (i) the business of
the USCSB or the Exterran Entities’ business relating to the Non-Compression
Equipment and (ii) the business of the Partnership Group, including, without
limitation, general and administrative functions, such reasonable basis may
include, at the election of the General Partner, allocating a portion of such
costs and expenses incurred during a particular period to the Partnership on a
pro rata basis based on the Partnership Group’s Percentage Interest.

18



--------------------------------------------------------------------------------



 



     (e) Subject to Section 3.2, the Partnership Group hereby agrees to
reimburse the Exterran Entities for all costs and expenses allocated to the
Partnership Group in accordance with the manners set forth in Sections 3.1(c)
and (d).
     3.2 Limitations on Reimbursement.
     (a) Notwithstanding Section 3.1, the amount that the Exterran Entities are
entitled to receive from the Partnership Group pursuant to Section 3.1 for
selling, general and administrative costs during any particular quarter
commencing with the quarter in which the Transaction is consummated during the
Limit Period shall not exceed $9.0 million (the “SG&A Limit”); provided, that
with respect to the quarter during which the Transaction is consummated, it
means the sum of (i) the product of $7.6 million multiplied by a fraction of
which the numerator is the number of days in such period prior to consummation
of the Transaction and of which the denominator is 91 or 92 as applicable and
(ii) the product of $9.0 million multiplied by a fraction of which the numerator
is the number of days in such period on and after consummation of the
Transaction and of which the denominator is 91 or 92 as applicable. The SG&A
Limit shall be reduced by any cash selling, general and administrative costs
incurred directly by the Partnership Group during the applicable period. In the
event that during the Limit Period the Partnership Group makes any additional
acquisitions of assets or businesses or the business of the Partnership Group
otherwise expands after consummation of the Transaction, then the Parties shall
negotiate in good faith any appropriate increase in the SG&A Limit in order to
account for any adjustments in the nature and extent of the selling, general and
administrative services provided by the Exterran Entities to the Partnership
Group, with any such increase in the SG&A Limit subject to the approval of the
Conflicts Committee.
     (b) Notwithstanding Section 3.1, the amount that the Exterran Entities are
entitled to receive from the Partnership Group pursuant to Section 3.1 for Cost
of Sales (excluding Cost of Sales related to Non-Compression Equipment) during
any particular quarter during the Limit Period shall not exceed $21.75 times the
difference between the Average Horsepower of the Partnership Group and the
Non-Compression Horsepower of the Partnership Group during such quarter (the
“Cost of Sales Limit”). The Cost of Sales Limit shall be reduced by any Cost of
Sales incurred directly by the Partnership Group during the applicable period,
excluding Cost of Sales related to Non-Compression Equipment. In the event that
during the Limit Period the Partnership Group makes any additional acquisitions
of assets or businesses or the business of the Partnership Group otherwise
expands after the Effective Date, then the Parties shall negotiate in good faith
any appropriate increase in the Cost of Sales Limit in order to account for any
adjustments in the Cost of Sales of the Partnership Group (on a per horsepower
basis) as a result of such acquisition or expansion, with any such increase in
the Cost of Sales Limit subject to the approval of the Conflicts Committee.

19



--------------------------------------------------------------------------------



 



ARTICLE IV
COMPRESSION EQUIPMENT TRANSFERS
     4.1 Transfer Mechanics
     (a) In the event that Exterran determines in good faith that there exists a
need on the part of the CCSB or on the part of the Partnership Group to transfer
Compression Equipment between the Exterran Entities, on the one hand, and the
Partnership Group, on the other hand, such Compression Equipment shall be so
transferred (or, to the extent provided in Section 4.2, leased), at the election
of Exterran, from a member of the Exterran Entities to a member of the
Partnership Group, or from a member of the Partnership Group to a member of the
Exterran Entities, as the case may be, or exchanged in a like-kind exchange;
provided, that all of the following conditions are satisfied with respect to
such transfer, exchange or lease (each such transfer, exchange or lease for the
purposes of this Article IV, unless set forth otherwise, a “transfer”) at the
Effective Time (as defined below) of such transfer:
     (i) Except as provided in Section 4.2 in respect of Compression Equipment
that is leased, such transfer will constitute a valid and absolute transfer
(each such transfer, as the case may be, constituting a “true sale” for
bankruptcy law purposes) of all right, title and interest of the Transferor in,
to and under the transferred Compression Equipment, free and clear of any Liens
except for any Liens created by the Transferee and any Permitted Liens;
     (ii) Such transfer will not conflict with any of the terms and provisions
of, result in any breach of any of the terms and provisions of, or constitute
(with or without notice or lapse of time or both) a default under, the
organizational documents of the Transferor or the Transferee, or any material
term of any indenture, agreement, mortgage, deed of trust, derivative instrument
or other instrument to which the Transferor or Transferee or any of their
respective subsidiaries is a party or by which either of them is bound, or
result in the creation or imposition of any Lien upon any of their respective
properties pursuant to the terms of any such indenture, agreement, mortgage,
deed of trust, derivative instrument or other instrument, or violate any law or
any order, rule, or regulation applicable to the Transferor or Transferee or any
of their respective subsidiaries of any court or of any federal or state
regulatory body, administrative agency, or other governmental authority having
jurisdiction over either of them or any of their respective properties;
     (iii) Except as otherwise provided in this Article IV, such transfer will
not cause any member of the Partnership Group to suffer a loss of revenue under
any existing customer contract for Competitive Services or to incur any material
liabilities not reimbursed by the Exterran Entities; and
     (iv) The Compression Equipment will be transferred under this Article IV in
a condition appropriate for the Transferee’s anticipated commercial use;
provided, that such anticipated commercial use shall be consistent with such

20



--------------------------------------------------------------------------------



 



equipment’s historical use; provided, further, that any repairs or
modifications, or any costs associated therewith, required to make such
Compression Equipment appropriate for the Transferee’s anticipated commercial
use of such Compression Equipment shall be the obligation of the Transferor. If
there is no anticipated commercial use at the time of such transfer, the
Compression Equipment will be transferred under this Article IV in its
then-current condition.
In connection with each proposed transfer, each of the Transferee and the
Transferor will use their respective commercially reasonable efforts to cause
the conditions set forth above to be satisfied as of the Effective Time (as
defined below).
     (b) All transfers of Compression Equipment pursuant to this Section 4.1
shall be deemed to take place at 12:01 a.m. on the date of transfer (the
“Effective Time”) and shall include all of the following assets, rights and
properties of the Transferor with respect to such transferred Compression
Equipment; provided, that with respect to transfers that are effected under a
lease pursuant to Section 4.2, the following assets, rights and properties shall
be so transferred to the extent provided for in, and not inconsistent with, the
relevant lease agreement, and except as provided below:
     (i) All Transferor-owned appliances, parts, instruments, machinery,
accessories and other equipment attached or installed thereto;
     (ii) The rights of the Transferor under all permits relating exclusively to
such Compression Equipment, to the extent that such permits are transferable and
the transfer of which is authorized or consented to by any third parties
required to make such transfer effective as to third parties;
     (iii) Except in the case of a lease, all warranties and guarantees, if any,
express or implied, existing for the benefit of the Transferor in connection
with such Compression Equipment to the extent assignable;
     (iv) Except in the case of a lease, any fuels, lubricants and maintenance
supplies exclusively related to such Compression Equipment; and
     (v) Except in the case of a lease, all vendor information, catalogs,
technical information, specifications, designs, drawings and maintenance records
related to such Compression Equipment and to which the Transferor has ready
access without undue effort.
     (c) Except as provided in Section 4.2 in respect of Compression Equipment
that is leased, on the date of any transfer of Compression Equipment, the
Transferor shall deliver or cause to be delivered to the Transferee the
following:
     (i) A general conveyance or bill of sale in the form of the Form Bill of
Sale or the Form Like-Kind Exchange Bill of Sale transferring to Transferee, as
of the Effective Time, good, marketable and indefeasible title to all of the
tangible personal property contemplated by Section 4.2(b) and included in the
transferred

21



--------------------------------------------------------------------------------



 



Compression Equipment, free and clear of any Liens, except for any Liens created
by the Transferee and except for Permitted Liens;
     (ii) All appropriate documents for the assignment as of the Effective Time
of the Transferor’s rights under the permits referred to in Section 4.1(b)(ii),
together with all consents of third parties required to make such assignments
effective as to such third parties; and
     (iii) Such other instruments of transfer and assignment in respect of the
transferred Compression Equipment as the Transferee shall reasonably require and
as shall be consistent with the terms and provisions of this Agreement.
     4.2 Settlement; Appraised Value
     (a) Prior to the Effective Time of any transfer pursuant to Section 4.1,
the Partnership Group and Exterran will determine the aggregate Appraised Value
of the Compression Equipment to be so transferred.
     (b) In consideration for such transfer, the Transferee, at its discretion
(subject to the provisos of Sections 4.2(b)(ii) and (iii) and subject to
Sections 4.2(b) and (c)), shall take any one or more of the following actions
prior to or contemporaneously with the Effective Time of such transfer:
     (i) Transfer Compression Equipment to the Transferor of equal or greater
Appraised Value than the Appraised Value of the Compression Equipment to be
transferred to the Transferee pursuant to Section 4.1 (provided, that if such
Compression Equipment is of greater Appraised Value than the Appraised Value of
the Compression Equipment to be transferred to the Transferee pursuant to
Section 4.1, such excess Appraised Value shall be deemed to be a transfer of
Compression Equipment with a value equal to such excess Appraised Value and
Transferor shall be required to take one or more of the actions contemplated by
this Section 4.2(b) in consideration for such excess Appraised Value) in
accordance with this Article IV;
     (ii) Execute and deliver a lease agreement substantially in the form of the
Form Lease Agreement pursuant to which the Transferee agrees to lease from the
Transferor the Compression Equipment to be transferred to the Transferee
pursuant to Section 4.1, which lease agreement shall be counter-signed by the
Transferor (provided, however, that the ability of the Transferee to execute and
deliver such a lease may be limited in the sole discretion of Exterran, to the
extent that an Exterran Entity is the Transferor, or in the sole discretion of
the Conflicts Committee, to the extent that a member of the Partnership Group is
the Transferor); or
     (iii) Deliver to the Transferor cash (or an obligation to make payment in
cash no later than 60 days following the end of the fiscal quarter in which the
transfer is effected) in the amount of the aggregate Appraised Value of the
Compression Equipment to be transferred to the Transferee pursuant to Section

22



--------------------------------------------------------------------------------



 



4.1 (provided, however, that the ability of the Transferee to make such a
payment may be limited in the sole discretion of Exterran, to the extent that an
Exterran Entity is the Transferor, or in the sole discretion of the Conflicts
Committee, to the extent that a member of the Partnership Group is the
Transferor).
     (c) In the event that the Transferee cannot through the use of its
commercially reasonable efforts provide adequate consideration to the Transferor
for Compression Equipment to be transferred in any of the manners set forth in
Section 4.2(b), then no such transfer pursuant to the terms of this Article IV
shall occur.
     (d) Notwithstanding Section 4.2(b), if the Transferor is a member of the
Partnership Group, the Transferee shall not be entitled to take the actions
contemplated by Section 4.2(b)(ii) if such action would cause the Partnership to
be treated as an association taxable as a corporation or otherwise to be taxed
as an entity for federal income tax purposes. In such event, if compliance by
Exterran with Sections 4.2(i) or (iii) is not commercially practicable, the
Partnership and Exterran shall negotiate in good faith to reach agreement on
another manner in which to reimburse the Partnership for such Compression
Equipment; provided, that the final terms of such reimbursement shall be
approved by the Conflicts Committee.
     4.3 Like-Kind Exchange Treatment. Each Party agrees to cooperate to the
extent reasonably necessary to allow the other, if the other so desires, to
treat the transactions contemplated by Section 4.1(b) as a like-kind exchange
under Section 1031 of the Code, and relevant Treasury regulations and/or under
relevant state law provisions, if any. Any Party seeking such treatment
acknowledges that it has consulted or will consult with independent tax counsel
regarding the applicability and benefits/detriments of such treatment and in no
way has relied upon any representations of the other party regarding the same.
     4.4 Other Sales Permitted. Nothing otherwise set forth in this Article IV
shall be deemed to preclude any of the Exterran Entities and any member of the
Partnership Group from negotiating or consummating at any time the purchase and
sale of newly fabricated Compression Equipment, existing Compression Equipment
or all or any part of the USCSB; provided, however, that such negotiations or
purchase and sale shall be conducted pursuant to the terms and procedures then
mutually agreed upon by Exterran and the General Partner or the Conflicts
Committee, as applicable.
     4.5 Termination. Unless this Agreement has otherwise terminated pursuant to
Section 8.4, this Article IV shall terminate on December 31, 2013.
     4.6 Proration of Ad Valorem Taxes. Ad valorem taxes relating to the
ownership of Compression Equipment transferred pursuant to Section 4.1 shall be
prorated on a daily basis between the Exterran Entities and the Partnership
Group with the Exterran Entities and the Partnership Group responsible for the
prorated portion of such taxes for the period (for purposes of this Section 4.6,
“period” means the period beginning on the assessment date for ad valorem taxes
through the day before the next assessment date for such taxes) of their
respective ownership of such transferred Compression Equipment. As between the
Exterran Entities and the Partnership Group, the party that receives the ad
valorem tax billing (the “Billed Party”) shall

23



--------------------------------------------------------------------------------



 



provide a copy of such billing to the other party together with a calculation of
the prorated ad valorem taxes owed by each party. The party that did not receive
the ad valorem tax billing shall pay its prorated portion of the ad valorem
taxes to the Billed Party prior to the due date of such taxes and the Billed
Party shall be responsible for the timely payment of the ad valorem taxes to the
taxing authorities.
ARTICLE V
NEWLY FABRICATED COMPRESSION EQUIPMENT PURCHASES
     The Parties hereby acknowledge that none of the Exterran Entities is under
any obligation to offer or sell to any member of the Partnership Group newly
fabricated Compression Equipment and no member of the Partnership Group is under
any obligation to purchase from any of the Exterran Entities newly fabricated
Compression Equipment; provided, that in the event that the General Partner and
Exterran mutually agree to enter into, or cause their respective Affiliates to
enter into, a bill of sale for the purchase and sale of newly fabricated
Compression Equipment, (i) such purchase and sale shall be substantially on the
terms set forth on Exhibit 4 attached hereto and (ii) any member of the
Partnership Group shall be permitted to purchase such Compression Equipment for
a price that is not more than the Fabricated Cost of such Compression Equipment
plus the Fixed Margin Amount.
ARTICLE VI
LICENSE
     6.1 Grant of License. Subject to the terms and conditions herein, Licensor
hereby grants to Licensees the right and license to use the Marks solely in
connection with the Licensees’ businesses and the services performed therewith
within the United States during the term of this Agreement.
     6.2 Restrictions on Marks. In order to ensure the quality of uses under the
Marks, and to protect the goodwill of the Marks, Licensees agree as follows:
     (a) Licensees will use the Marks only in accordance with such quality
standards and specifications as may be established by Licensor and communicated
to Licensees from time to time, it being understood that Licensor has evaluated
Licensees’ businesses and services and determined that they are of a quality
that justifies this grant of a license. Licensees recognize the substantial
goodwill associated with the Marks and will not permit the quality of the
businesses or services with which Licensees use the Marks to deteriorate so as
to affect adversely the goodwill associated with the Marks. Licensees will not
cause any action, or permit or fail to prevent any action by Licensees’
affiliates or any other party under Licensees’ control, that is deemed to
injure, harm or dilute the distinctiveness or goodwill of the Marks.
     (b) Licensees will only use the Marks in formats approved by Licensor and
only in strict association with Licensees’ businesses and the services performed
therewith;
     (c) Prior to publishing any new format or appearance of the Marks or any
new advertising or promotional materials that incorporate the Marks, Licensees
shall first

24



--------------------------------------------------------------------------------



 



provide such format, appearance or materials to Licensor for its approval. If
Licensor does not inform Licensees in writing within fourteen (14) days from the
date of the receipt of such new format, appearance, or materials that such new
format, appearance, or materials is unacceptable, then such new format,
appearance or materials shall be deemed to be acceptable and approved by
Licensor. Licensor may withhold approval of any proposed changes to the format,
appearance or materials which Licensees propose to use in Licensor’s sole
discretion; and
     (d) Licensees shall not use any other trademarks, service marks, trade
names or logos in connection with the Marks.
     6.3 Ownership. Licensor shall own all right, title and interest, including
all goodwill relating thereto, in and to the Marks, and all trademark rights
embodied therein shall at all times be solely vested in Licensor. Licensees have
no right, title, interest or claim of ownership in the Marks, except for the
licenses granted in this Agreement. All use of the Marks shall inure to the
benefit of Licensor. Licensees agree that they will not attack the title of
Licensor in and to the Marks.
     6.4 Confidentiality. The Licensees shall maintain in strictest confidence
all confidential or nonpublic information or material disclosed by Licensor and
in the materials supplied hereunder in connection with the license of the Marks,
whether in writing or orally and whether or not marked as confidential. Such
confidential information includes, but is not limited to, algorithms,
inventions, ideas, processes, computer system architecture and design, operator
interfaces, operational systems, technical information, technical
specifications, training and instruction manuals, and the like. In furtherance
of the foregoing confidentiality obligation, Licensees shall limit disclosure of
such confidential information to those of their employees, contractors or agents
having a need to access the confidential information for the purpose of
exercising rights granted hereunder.
     6.5 Estoppel. Nothing in this Agreement shall be construed as conferring by
implication, estoppel, or otherwise upon Licensees (a) any license or other
right under the intellectual property rights of Licensor other than the license
granted herein to the Marks as set forth expressly herein or (b) any license
rights other than those expressly granted herein.
     6.6 Warranties; Disclaimers.
     (a) The Licensor represents and warrants that (i) it owns and has the right
to license the Marks licensed under this Agreement and (ii) the Marks do not
infringe upon the rights of any third parties.
     (b) EXCEPT FOR THE WARRANTIES AND REPRESENTATIONS DESCRIBED IN SECTION
6.6(a), LICENSOR DISCLAIMS ANY AND ALL WARRANTIES, CONDITIONS OR REPRESENTATIONS
(EXPRESS OR IMPLIED, ORAL OR WRITTEN) WITH RESPECT TO THE SUBJECT MATTER HEREOF,
OR ANY PART THEREOF, INCLUDING ANY AND ALL IMPLIED OR EXPRESS WARRANTIES OF
NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS OR SUITABILITY FOR ANY PARTICULAR
PURPOSE OR CONFORMITY TO

25



--------------------------------------------------------------------------------



 



MODELS OR SAMPLES OF MATERIALS (WHETHER ANY LICENSEE KNOWS, HAS REASON TO KNOW,
HAS BEEN ADVISED, OR IS OTHERWISE IN FACT AWARE OF ANY SUCH PURPOSE) WHETHER
ALLEGED TO ARISE BY LAW, BY REASON OF CUSTOM OR USAGE IN THE TRADE OR BY COURSE
OF DEALING.
     6.7 the Event of Termination. In the event of termination of this Agreement
pursuant to Section 8.4 or otherwise, the Licensees’ right to utilize or possess
the Marks licensed under this Agreement shall automatically cease, and
concurrently with such termination of this Agreement, the Licensees shall
(i) cease all use of the Marks and shall adopt new trademarks, service marks,
and trade names that are not confusingly similar to the Marks and (ii) no later
than ninety (90) days following the termination of this Agreement, the General
Partner shall have caused each of the Partnership Entities to change its legal
name so that there is no longer any reference therein to the name “Universal
Compression,” “Exterran,” “Hanover,” any name or d/b/a then used by any Exterran
Entity or any variation, derivation or abbreviation thereof, and in connection
therewith, the General Partner shall cause each such Partnership Entity to make
all necessary filings of certificates with the Secretary of State of the State
of Delaware and to otherwise amend its Organizational Documents by such date.
ARTICLE VII
INDEMNIFICATION
     7.1 Environmental Indemnification.
     (a) Subject to Section 7.3, Exterran shall indemnify, defend and hold
harmless the Partnership Group from and against any environmental claims, losses
and expenses (including, without limitation, court costs and reasonable
attorney’s and expert’s fees) of any and every kind or character, known or
unknown, fixed or contingent, suffered or incurred by the Partnership Group by
reason of or arising out of:
     (i) any violation of Environmental Laws associated with the ownership or
operation of the Partnership Assets; or
     (ii) any event or condition associated with ownership or operation of the
Partnership Assets (including, without limitation, the presence of Hazardous
Substances on, under, about or migrating to or from the Partnership Assets or
the disposal or release of Hazardous Substances generated by operation of the
Partnership Assets) including, without limitation, (A) the cost and expense of
any investigation, assessment, evaluation, monitoring, containment, cleanup,
repair, restoration, remediation, or other corrective action required or
necessary under Environmental Laws or to satisfy any applicable Voluntary
Cleanup Program, (B) the cost or expense of the preparation and implementation
of any closure, remedial, corrective action or other plans required or necessary
under Environmental Laws or to satisfy any applicable Voluntary Cleanup Program
and (C) the cost and expense for any environmental pre-trial, trial, or
appellate legal or litigation support work; provided, in the case of clauses
(A) and (B) such cost

26



--------------------------------------------------------------------------------



 



and expense shall not included the costs of and associated with project
management and soil and ground water monitoring;
but only to the extent that such violation complained of under Section 7.1(a)(i)
or such events or conditions included under Section 7.1(a)(ii) occurred before
the applicable Closing Date with respect to such Partnership Assets
(collectively, “Covered Environmental Losses”).
     (b) The Partnership Group shall indemnify, defend and hold harmless
Exterran and its Affiliates from and against any Covered Environmental Losses
suffered or incurred by Exterran and its Affiliates relating to the Partnership
Assets occurring on or after the applicable Closing Date, except to the extent
that the Partnership Group is indemnified with respect to any of such Covered
Environmental Losses under Section 7.1(a), and unless such indemnification would
not be permitted under the Partnership Agreement by reason of one of the
provisos contained in Section 7.7(a) of the Partnership Agreement.
     (c) Except for claims for Covered Environmental Losses made before the
third anniversary of the applicable Closing Date, which shall not terminate, all
indemnification obligations in this Section 7.1 shall terminate on the third
anniversary of the applicable Closing Date.
     7.2 Additional Indemnification.
     (a) In addition to and not in limitation of the indemnification provided
under Section 7.1(a) and/or any contribution agreement relating to any
transaction involving the purchase or contribution of Partnership Assets,
subject to Section 7.3 and except as otherwise set forth in any Exhibit hereto,
Exterran shall indemnify, defend and hold harmless the Partnership Group from
and against any claims, losses and expenses (including, without limitation,
court costs and reasonable attorney’s and expert’s fees) of any and every kind
or character, known or unknown, fixed or contingent, suffered or incurred by the
Partnership Group (“Other Losses”) by reason of or arising out of:
     (i) failure to convey good and defensible title to the Partnership Assets
to one or more members of the Partnership Group, and such failure render the
Partnership Group unable to use or operate the Partnership Assets in
substantially the same manner as they were operated by the Exterran Entities
immediately prior to the applicable Closing Date with respect to such
Partnership Assets;
     (ii) events and conditions associated with the Retained Assets whether
occurring before or after the applicable Closing Date; and
     (iii) all federal, state and local income tax liabilities attributable to
the operation of the Partnership Assets prior to the applicable Closing Date,
including any such income tax liabilities of Exterran that may result from the
consummation of the formation transactions for the Partnership Entities;

27



--------------------------------------------------------------------------------



 



provided, however, that in the case of clauses (i) and (ii) above, such
indemnification obligations shall terminate on the third anniversary of the
applicable Closing Date; and that in the case of clause (iii) above, such
indemnification obligations shall survive until sixty (60) days after the
termination of any applicable statute of limitations.
     (b) In addition to and not in limitation of the indemnification provided
under Section 7.1(b), the Partnership Agreement and/or any contribution
agreement relating to any transaction involving the purchase or contribution of
Partnership Assets, and except as otherwise set forth in any Exhibit hereto, the
Partnership Group shall indemnify, defend and hold harmless Exterran and its
Affiliates from and against any claims, losses and expenses (including, without
limitation, court costs and reasonable attorney’s and expert’s fees) of any and
every kind or character, known or unknown, fixed or contingent, suffered or
incurred by Exterran and its Affiliates by reason of or arising out of events
and conditions associated with the operation of the Partnership Assets and
occurring on or after the applicable Closing Date unless such indemnification
would not be permitted under the Partnership Agreement by reason of one of the
provisos contained in Section 7.7(a) of the Partnership Agreement.
Notwithstanding the foregoing, in the event this Section 7.2(b) conflicts with
the terms and conditions of any instrument or agreement relating to the transfer
of a particular Partnership Asset, the terms of that other instrument or
agreement shall control.
     7.3 Limitations Regarding Indemnification.
     (a) The aggregate liability of Exterran under Section 7.1(a) shall not
exceed $5.0 million.
     (b) No claims may be made against Exterran for indemnification pursuant to
Sections 7.1(a) or 7.2(a) unless the aggregate dollar amount of the Losses
suffered or incurred by the Partnership Group or the Partnership Indemnitees
exceed $250,000, after such time Exterran shall be liable for the full amount of
such claims, subject to the limitations of Section 7.3(a).
     (c) Notwithstanding anything herein to the contrary, in no event shall
Exterran have any indemnification obligations under Section 7.1(a) for claims
made as a result of additions to or modifications of Environmental Laws
promulgated after the applicable Closing Date with respect to a particular
Partnership Asset.
     7.4 Indemnification Procedures
     (a) The Indemnified Party agrees that promptly after it becomes aware of
facts giving rise to a claim for indemnification under this Article VII, it will
provide notice thereof in writing to the Indemnifying Party, specifying the
nature of and specific basis for such claim; provided, however, that the
Indemnified Party shall not submit claims more frequently than once a calendar
quarter (or twice in the case of the last calendar quarter prior to the
expiration of the applicable indemnity coverage under this Agreement).

28



--------------------------------------------------------------------------------



 



     (b) The Indemnifying Party shall have the right to control all aspects of
the defense of (and any counterclaims with respect to) any claims brought
against the Indemnified Party that are covered by the indemnification under this
Article VII, including, without limitation, the selection of counsel,
determination of whether to appeal any decision of any court and the settling of
any such matter or any issues relating thereto; provided, however, that no such
settlement shall be entered into without the consent of the Indemnified Party
(with the concurrence of the Conflicts Committee in the case of the Partnership
Group) unless it includes a full release of the Indemnified Party from such
matter or issues, as the case may be, and does not include the admission of
fault, culpability or a failure to act, by or on behalf of such Indemnified
Party.
     (c) The Indemnified Party agrees to cooperate fully with the Indemnifying
Party, with respect to all aspects of the defense of any claims covered by the
indemnification under this Article VII, including, without limitation, the
prompt furnishing to the Indemnifying Party of any correspondence or other
notice relating thereto that the Indemnified Party may receive, permitting the
name of the Indemnified Party to be utilized in connection with such defense,
the making available to the Indemnifying Party of any files, records or other
information of the Indemnified Party that the Indemnifying Party considers
relevant to such defense and the making available to the Indemnifying Party, at
no cost to the Indemnifying Party, of any employees of the Indemnified Party;
provided, however, that in connection therewith the Indemnifying Party agrees to
use reasonable efforts to minimize the impact thereof on the operations of the
Indemnified Party and further agrees to endeavor to maintain the confidentiality
of all files, records and other information furnished by the Indemnified Party
pursuant to this Section 7.4. In no event shall the obligation of the
Indemnified Party to cooperate with the Indemnifying Party as set forth in the
immediately preceding sentence be construed as imposing upon the Indemnified
Party an obligation to hire and pay for counsel in connection with the defense
of any claims covered by the indemnification set forth in this Article VII;
provided, however, that the Indemnified Party may, at its own option, cost and
expense, hire and pay for counsel in connection with any such defense. The
Indemnifying Party agrees to keep any such counsel hired by the Indemnified
Party informed as to the status of any such defense, but the Indemnifying Party
shall have the right to retain sole control over such defense.
     (d) In determining the amount of any loss, cost, damage or expense for
which the Indemnified Party is entitled to indemnification under this Agreement,
the gross amount of the indemnification will be reduced by (i) any insurance
proceeds realized by the Indemnified Party and (ii) all amounts recovered by the
Indemnified Party under contractual indemnities from third Persons. The
Partnership hereby agrees to use commercially reasonable efforts to realize any
applicable insurance proceeds or amounts recoverable under such contractual
indemnities.
     (e) The date on which the Indemnifying Party receives notification of a
claim for indemnification shall determine whether such claim is timely made.

29



--------------------------------------------------------------------------------



 



ARTICLE VIII
MISCELLANEOUS
     8.1 Choice of Law; Submission to Jurisdiction. This Agreement shall be
subject to and governed by the laws of the State of Texas, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each Party hereby
submits to the jurisdiction of the state and federal courts in the State of
Texas and to venue in Texas.
     8.2 Notice. All notices, requests or consents provided for or permitted to
be given pursuant to this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Person to be
notified, postpaid, and registered or certified with return receipt requested or
by delivering such notice in person or by telecopier or telegram to such Party.
Notice given by personal delivery or mail shall be effective upon actual
receipt. Notice given by telegram or telecopier shall be effective upon actual
receipt if received during the recipient’s normal business hours, or at the
beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours. All notices to be sent to a Party
pursuant to this Agreement shall be sent to or made at the address set forth
below or at such other address as such Party may stipulate to the other Parties
in the manner provided in this Section 8.2.
For notices to any of the Exterran Entities:
16666 Northchase Drive
Houston, Texas 77060
Phone: (281) 836-7000
Fax: (281) 836-8061
Attention: Chief Financial Officer
For notices to any of the Partnership Entities:
16666 Northchase Drive
Houston, Texas 77060
Phone: (281) 836-7000
Fax: (281) 836-8061
Attention: Chief Financial Officer
     8.3 Entire Agreement. This Agreement supersedes and replaces in its
entirety the Prior Omnibus Agreement.
     8.4 Termination. This Agreement, other than the provisions set forth in
Articles VII and VIII hereof, shall terminate upon a Change of Control of GP
LLC, the General Partner or the Partnership, other than any Change of Control of
GP LLC, the General Partner or the Partnership deemed to have occurred pursuant
to clause (iv) of the definition of Change of Control solely as a result of a
Change of Control of Exterran.
     8.5 Effect of Waiver or Consent. No waiver or consent, express or implied,
by any Party to or of any breach or default by any Person in the performance by
such Person of its obligations hereunder shall be deemed or construed to be a
consent or waiver to or of any other breach or default in the performance by
such Person of the same or any other obligations of such

30



--------------------------------------------------------------------------------



 



Person hereunder. Failure on the part of a Party to complain of any act of any
Person or to declare any Person in default, irrespective of how long such
failure continues, shall not constitute a waiver by such Party of its rights
hereunder until the applicable statute of limitations period has run.
     8.6 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties; provided,
however, that the Partnership and the Operating Company may not, without the
prior approval of the Conflicts Committee, agree to any amendment or
modification of this Agreement that the General Partner determines will
adversely affect the holders of Common Units. Each such instrument shall be
reduced to writing and shall be designated on its face an “Amendment” or an
“Addendum” to this Agreement.
     8.7 Assignment; Third Party Beneficiaries. Any Party shall have the right
to assign its rights under this Agreement without the consent of any other
Party, but no Party shall have the right to assign its obligations under this
Agreement without the consent of the other Parties. Subject to the limitations
set forth in Section 8.14, each of the Parties hereto specifically intends that
each entity comprising the Exterran Entities and each entity comprising the
Partnership Entities, as applicable, whether or not a Party to this Agreement,
shall be entitled to assert rights and remedies hereunder as third-party
beneficiaries hereto with respect to those provisions of this Agreement
affording a right, benefit or privilege to any such entity.
     8.8 Counterparts. This Agreement may be executed in any number of
counterparts (including facsimile counterparts) with the same effect as if all
signatory Parties had signed the same document. All counterparts shall be
construed together and shall constitute one and the same instrument.
     8.9 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance shall be held invalid or unenforceable to
any extent, the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected thereby and
shall be enforced to the greatest extent permitted by law.
     8.10 Gender, Parts, Articles and Sections. Whenever the context requires,
the gender of all words used in this Agreement shall include the masculine,
feminine and neuter, and the number of all words shall include the singular and
plural. All references to Article numbers and Section numbers refer to Articles
and Sections of this Agreement.
     8.11 Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each Party agrees to execute and
deliver such additional documents and instruments and to perform such additional
acts as may be necessary or appropriate to effectuate, carry out and perform all
of the terms, provisions and conditions of this Agreement and all such
transactions.
     8.12 Withholding or Granting of Consent. Except as otherwise expressly
provided in this Agreement, each Party may, with respect to any consent or
approval that it is entitled to grant pursuant to this Agreement, grant or
withhold such consent or approval in its sole and

31



--------------------------------------------------------------------------------



 



uncontrolled discretion, with or without cause, and subject to such conditions
as it shall deem appropriate.
     8.13 Laws and Regulations. Notwithstanding any provision of this Agreement
to the contrary, no Party shall be required to take any act, or fail to take any
act, under this Agreement if the effect thereof would be to cause such Party to
be in violation of any applicable law, statute, rule or regulation.
     8.14 Negation of Rights of Limited Partners, Assignees and Third Parties.
The provisions of this Agreement are enforceable solely by the Parties, and no
shareholder, limited partner, member, or assignee of Exterran, EESLP, GP LLC,
the General Partner, the Partnership or the Operating Company or other Person
shall have the right, separate and apart from Exterran, EESLP, GP LLC, the
General Partner, the Partnership or the Operating Company, to enforce any
provision of this Agreement or to compel any Party to comply with the terms of
this Agreement.
     8.15 No Recourse Against Officers or Directors. For the avoidance of doubt,
the provisions of this Agreement shall not give rise to any right of recourse
against any officer or director of any Exterran Entity or any Partnership
Entity.

  8.16   Right of Offset. Each Party agrees that, in addition to, and without
limitation of, any right of set-off, lien or counterclaim a Party may otherwise
have, each Party shall have the right and be entitled, at its option, to offset
(a) balances held by it or by any of its Affiliates for account of any other
Party at any of its offices and (b) other obligations at any time owing by such
Party in connection with any obligations to or for the credit or account of the
other Party, against any principal of or interest on any of such other Party’s
indebtedness or any other amount due and payable to such other Party hereunder
that is not paid when due.

[Signature pages follow.]

32



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement on, and
effective as of, the Effective Date.

            EXTERRAN HOLDINGS, INC.
      By:   /s/ J. Michael Anderson       Name:   J. Michael Anderson       
Title:   Senior Vice President, Chief Financial Officer and Chief of Staff     
  EXTERRAN ENERGY SOLUTIONS, L.P.
      By:   /s/ J. Michael Anderson       Name:   J. Michael Anderson       
Title:   Senior Vice President, Chief Financial Officer and Chief of Staff     
  EXTERRAN GP LLC
      By:   /s/ Michael Aaronson       Name:   Michael Aaronson        Title:  
Vice President and Chief Financial Officer        EXTERRAN GENERAL PARTNER, L.P.
      By:   Exterran GP LLC,         its general partner            By:   /s/
Michael Aaronson        Name:   Michael Aaronson        Title:   Vice President
and Chief Financial Officer     

Signature Page – Omnibus Agreement

 



--------------------------------------------------------------------------------



 



            EXTERRAN PARTNERS, L.P.
      By:   Exterran General Partner, L.P.,         its general partner         
    By:   Exterran GP LLC,         its general partner            By:   /s/
Michael Aaronson        Name:   Michael Aaronson        Title:   Vice President
and Chief Financial Officer        EXLP OPERATING LLC
      By:   /s/ Michael Aaronson       Name:   Michael Aaronson        Title:  
Vice President     

Signature Page – Omnibus Agreement

 



--------------------------------------------------------------------------------



 



Schedule 1.1
Fixed Margin Percentage
11.1%
Schedule 1.1

 



--------------------------------------------------------------------------------



 



Schedule 3.1(a)
Services

     
1)
  operations,
 
   
2)
  marketing,
 
   
3)
  maintenance and repair of Compression Equipment,
 
   
4)
  periodic overhauls of Compression Equipment,
 
   
5)
  inventory management,
 
   
6)
  legal,
 
   
7)
  accounting,
 
   
8)
  treasury,
 
   
9)
  insurance administration and claims processing,
 
   
10)
  risk management,
 
   
11)
  health, safety and environmental,
 
   
12)
  information technology,
 
   
13)
  human resources,
 
   
14)
  credit,
 
   
15)
  collections,
 
   
16)
  payroll,
 
   
17)
  internal audit,
 
   
18)
  taxes,
 
   
19)
  engineering,
 
   
20)
  facilities management,
 
   
21)
  investor relations,
 
   
22)
  ERP,
 
   
23)
  training,
 
   
24)
  executive,
 
   
25)
  sales, and
 
   
26)
  business development.

Schedule 3.1(a)

 



--------------------------------------------------------------------------------



 



Schedule 3.1(b)
Excluded Services
1. Fabrication and sale of new Compression Equipment.
Schedule 3.1(b)

 



--------------------------------------------------------------------------------



 



Schedule 6.1
Marks
(EXTTERRAN LOGO) [h82646h8264600.gif]
Schedule 6.1

 



--------------------------------------------------------------------------------



 



(HANOVER LOGO) [h82646h8264601.gif]
Schedule 6.1

 



--------------------------------------------------------------------------------



 



Exhibit 1 to Omnibus Agreement
FORM BILL OF SALE
EQUIPMENT TRANSFER CERTIFICATE
AND BILL OF SALE
[Effective Date]
     ___________ (“Transferor”) and ______________ (“Transferee”) (collectively,
the “Parties”) hereby confirm their understandings with respect to the transfer
effective as of ________________ ___, ____ by Transferor to Transferee of the
equipment listed on Schedule 1 attached hereto and made part hereof together
with all assets, rights and properties related to such Equipment of the sort
described in Section 4.2(b) of the Omnibus Agreement (as defined below)
(“Equipment”).
     For good and valuable consideration of [US]$________, Transferor hereby
distributes, grants, bargains, sells, transfers, conveys, assigns and sets over
unto Transferee all of Transferor’s right, title and interest in, to, and under
the Equipment. Such transfer and conveyance is made without recourse to
Transferor.
     Transferor hereby warrants and represents to Transferee and its successors
and assigns that (a) Transferor has good and marketable legal and indefeasible
title to, and good and lawful right to sell, the Equipment; (b) the Equipment is
free and clear of any and all Liens except for Liens created by the Transferee
and any Permitted Liens; and (c) Transferor has the power and authority to sell
or otherwise transfer the Equipment in the manner provided in this Equipment
Transfer Certificate and Bill of Sale (“Certificate”). Transferor covenants that
it will defend title in and to the Equipment against any and all Liens, other
than Permitted Liens. EXCEPT AS SET FORTH HEREIN AND IN THE OMNIBUS AGREEMENT,
THE EQUIPMENT IS BEING SOLD WITHOUT ANY WARRANTIES, WHETHER EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION ANY WARRANTIES OF FITNESS FOR USE OR
MERCHANTABILITY.
     This Certificate is made and given in good faith and not for the purpose of
defrauding creditors or purchasers. The transfer evidenced by this Certificate
is intended to be an absolute assignment and conveyance and a true sale, as
contemplated in Section 9-109(e) of the Uniform Commercial Code, as adopted by
the State of Texas.
     THIS CERTIFICATE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS, THE UNITED
STATES OF AMERICA, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES. The Parties
agree to submit to the jurisdiction of the courts of the State of Texas, the
United States of America.
     The language governing this Certificate shall be English, and any
translation of this Certificate into any other language shall not have legal
effect.
     This Certificate may be executed in any number of counterparts, each of
which when executed and delivered shall constitute an original, but all of which
when taken together shall constitute a single agreement. Delivery of an executed
counterpart of a signature page of this Certificate by facsimile transmission or
electronic mail (in .pdf form) shall be effective as delivery of a manually
executed counterpart of this Certificate.

Exhibit  1-1



--------------------------------------------------------------------------------



 



     Transferor covenants and agrees to execute and deliver to Transferee all
such other additional instruments and other documents and will do all such other
acts and things as may be necessary to fully assign to Transferee, or its
successors and assigns, all of the Equipment.
     All of the provisions hereof shall inure to the benefit of and be binding
upon the respective heirs, successors and assigns of Transferor and Transferee.
     Terms used herein but not defined herein shall have the meanings assigned
to such terms in the Third Amended And Restated Omnibus Agreement entered into
on, and effective as of June 10, 2011, by and among Exterran Holdings, Inc.,
Exterran Energy Solutions, L.P., Exterran GP LLC, Exterran General Partner,
L.P., Exterran Partners, L.P., and EXLP Operating LLC (as amended, modified,
supplemented or restated from time to time, the “Omnibus Agreement”).
     IN WITNESS WHEREOF, Transferee and Transferor have caused this Certificate
to be duly executed by its authorized representative.

            TRANSFEROR:
        By:           Name:           Title:        

            TRANSFEREE:
        By:           Name:           Title:        

Exhibit  1-2



--------------------------------------------------------------------------------



 



         

Exhibit 1 to Omnibus Agreement
Schedule 1
Description of Equipment

                              Unit Num   HP   Engine   Compressor   County  
State
Total
                       

Exhibit  1-3



--------------------------------------------------------------------------------



 



Exhibit 2 to Omnibus Agreement
FORM LEASE AGREEMENT
EQUIPMENT MASTER RENTAL AGREEMENT
This Equipment Master Rental Agreement including all Schedule(s), which are
hereby incorporated by reference (collectively, this “Agreement”), is made
between _________________ (“Lessor”) and _________________, (“Lessee”).
Lessor and Lessee agree as follows:
1. Lease. Subject to and on the terms and conditions set forth in Article IV of
the Third Amended and Restated Omnibus Agreement among Exterran Holdings, Inc.,
Exterran Energy Solutions, L.P., Exterran GP LLC, Exterran General Partner,
L.P., Exterran Partners, L.P., and EXLP Operating LLC, as such agreement may be
amended, restated, modified, supplemented or replaced (the “Omnibus Agreement”)
and herein, Lessee and Lessor may from time to time execute Schedule(s) to this
Agreement (each a “Schedule”) and Lessor hereby agrees to lease to Lessee, and
Lessee hereby agrees to lease from Lessor, the personal property described and
detailed as the “Equipment” on the applicable Schedule. Each Schedule in
conjunction with this Agreement shall be deemed to be a separately enforceable
lease between Lessee and Lessor with respect to the Equipment specified in such
Schedule. Lessee and Lessor each represent and warrant for itself that with
respect to this Agreement and each applicable Schedule:
     a. the execution, delivery and performance by each party have been duly
authorized by all necessary corporate action;
     b. the individual executing the same was duly authorized to do so; and
     c. each constitutes legal, valid and binding agreements, enforceable in
accordance with their terms.
2. Term; Rent; and Equipment Type.
     a. Each applicable Schedule shall set forth the term of the lease and
amount of rental payments for the Equipment listed thereon, which Lessee shall
pay as set forth on the applicable Schedule. If Lessee fails to pay any rental
or other sum when due, then, if Lessee has received written notice from Lessor,
Lessee also shall pay to Lessor interest thereon from the due date thereof to
the date of payment at a rate equal to the lesser of 18% per annum or the
maximum rate permitted by applicable law (“Applicable Rate”). All payments by
Lessee hereunder shall be payable at the office of Lessor, or at such other
place as Lessor may from time to time may designate in writing. It is the intent
of the parties that the applicable Schedule shall have a term that is no greater
than a whole or fractional month less than 75% of the remaining useful life of
the Equipment subject to such Schedule. Notwithstanding the foregoing, Lessor
and Lessee may offset any amounts due and owing from the other against any
amounts due and owing to the other.
     b. Each applicable Schedule shall set forth the specific Equipment type.
3. Taxes.
     a. Lessee shall be liable for any and all license fees and assessments and
all consumption, sales, use, property, excise and other taxes or charges
(including any interest

Exhibit  2-1



--------------------------------------------------------------------------------



 



and penalties), now or hereafter imposed by any governmental body or agency upon
the Equipment or the purchase, ownership, possession, leasing, operation, use,
or disposition thereof hereunder, or the rentals or other payments hereunder
(excluding taxes on or measured by the net income of Lessor) (“Taxes”). In this
regard, Lessee shall prepare and file promptly with the appropriate offices any
and all Tax and other similar returns required to be filed with respect thereto
(sending copies thereof to Lessor) or, if requested by Lessor, notify Lessor of
such requirement and furnish Lessor with all information required by Lessor so
that it may effect such filing. If such filings shall be made by Lessor, Lessee
shall reimburse Lessor for any such Taxes promptly when due.
4. Inspection and Acceptance upon Delivery of Equipment to Lessee and Return of
Equipment to Lessor. Upon delivery, Lessee assumes the care, custody,
supervision and control of the Equipment and of any and all persons or property
in the vicinity of the Equipment during the time of delivery, operation and
return. Lessee acknowledges that all Equipment rented hereunder and specified in
the Schedule(s) is being delivered in its then-current condition. Lessee
acknowledges that Lessor may not be the manufacturer or supplier of the
Equipment and any quotations or recommendations made by Lessor are based on
information supplied by Lessee and the manufacturer or supplier of the
Equipment. Within five (5) business days after return of Equipment by Lessee to
Lessor at its designated yard, Lessor shall inspect such Equipment and notify
Lessee of any damage of the Equipment in addition to damage previously reported
to Lessee pursuant to Section 7(e) and invoice Lessor for any such damage.
5. Freight. Lessee agrees to bear all of the cost of connecting the Equipment
and of disconnecting the Equipment prior to returning the Equipment to Lessor.
Except as otherwise provided in the applicable Schedule, all costs of
transporting the Equipment from Lessor’s yard to Lessee’s Site described on the
applicable Schedule and of transporting the Equipment from such Site back to
Lessor’s designated yard will be at Lessee’s sole cost and expense.
6. Insurance. Lessee shall, at Lessee’s sole cost and expense, maintain
insurance or Lessor-approved self-insurance in such amounts, against such risks
(including, but not limited to, all risk and public liability and property
insurance with respect to the Equipment (including, but not limited to,
windstorm, flood and earthquake)) from the time of Lessee’s acceptance of the
Equipment in accordance with Section 4 until it is returned to the Lessor’s
designated yard, with such carriers and in such form as shall be satisfactory to
Lessor.
7. Use / Lessee’s Responsibilities. Lessee agrees to use the Equipment in a
careful and prudent manner with competent agents, employees or subcontractors in
accordance with the specifications, if any, of the manufacturer of the
Equipment. If the Equipment is compression equipment, Lessee agrees to pay for
damages to the Equipment resulting from free water, excessive condensate or
foreign solids, or impurities contained in the gas stream. Lessee further agrees
to pay for all damages to the Equipment resulting from abusive use, failure to
maintain the Equipment in accordance with this Agreement or from any negligence
on the part of Lessee, its agents, employees or subcontractors; provided,
however, Lessee shall not be liable for such damages to the extent such damages
are caused by the acts or omissions of Lessor or its parent company, including
where services are provided by the Exterran Entities (as defined in the Omnibus
Agreement) under the Omnibus Agreement or other similar arrangement.

Exhibit  2-2



--------------------------------------------------------------------------------



 



     In addition to any Lessee obligations contained elsewhere in this Agreement
and within any Schedule hereto, except to the extent any Schedule provides
otherwise, Lessee agrees to and shall:
     a. If Lessor is to install the equipment, provide Lessor with authorized
ingress and egress to and from the site designated in the applicable Schedule
for installation of the Equipment (the “Site”). Should Lessor be denied access
to the Site for any reason not reasonably within Lessor’s control, any time lost
by Lessor shall be paid for by Lessee on demand, and if not then paid, shall
incur interest at the Applicable Rate. To the extent that Lessee has superior
knowledge of the Site and access routes to the Site, Lessee must advise Lessor
of any conditions or obstructions which Lessor might encounter while en route to
the Site. Lessee agrees to maintain the road, if any, and the Site in such a
condition that will allow free access and movement to and from the Site in an
ordinary highway type vehicle. If because of an attribute of Lessee’s
operations, Lessor is required to use any specialized transportation equipment,
cranes or other services and supplies, Lessee shall furnish the same at its
expense and without cost to Lessor;
     b. Prepare a sound location at the Site adequate in size and capable of
properly supporting the Equipment;
     c. Immediately mitigate and repair any stoppage, malfunction or leaks of
oil or coolant from the Equipment; and
     d. Return the Equipment in good operating condition, which by way of
example, but not exclusion, means free of hydrocarbons, mud, sand and naturally
occurring radioactive materials and with castings (e.g. blocks, frames, heads,
manifolds, housings, distance pieces, cylinders), shafts (e.g. crankshafts,
camshafts, cooler shafts), rods (e.g. connecting rods, piston rods), controls,
pumps, scrubbers, bottles, processing piping, header, box, fan and accessories
that are not, by way of example, but not exclusion, damaged, rusted or pitted,
bent, cracked or inoperable. If the Equipment is not returned in good operating
condition, Lessee agrees to pay Lessor such amounts necessary to bring Equipment
up to good operating condition upon invoice by Lessor; provided, however, Lessee
shall not be liable for such amounts to the extent such damages are caused by
the acts or omissions of Lessor or its parent company.
     e. Perform such other obligations set forth in Annex A hereto.
8. Maintenance. Unless otherwise provided in the applicable Schedule or separate
written operation and maintenance agreement, including the Omnibus Agreement,
Lessee acknowledges that Lessor is providing the Equipment as a “bare rental”
and, therefore, Lessor will have no maintenance or inspection obligations with
respect to the Equipment except capitalizable maintenance obligations.
9. Inspection. Lessor shall have the right at all reasonable times to enter upon
the premises where the Equipment may be located for the purpose of inspecting it
or observing its use.
10. Title; Personal Property; Encumbrances; Location. Lessee covenants that:
     a. The Equipment is and shall remain personal property and shall not be
attached to or become part of any realty;
     b. The Equipment will be installed and used at the Site specified in the
applicable Schedule pertaining thereto and that it shall not be removed
therefrom without the permission of Lessor;
     c. That Lessee will not, except as expressly authorized in this Agreement,
sell, secrete, mortgage, assign, transfer, lease, sublet, loan part with
possession of, or encumber the

Exhibit  2-3



--------------------------------------------------------------------------------



 



Equipment or permit any liens or charges to become effective thereon or permit
or attempt to do any of the acts aforesaid. Lessee agrees, at Lessee’s own
expense, to take such action as may be necessary to remove any such encumbrance,
lien or charge and to prevent any third party from acquiring any other interest
in the Equipment (including, but not limited to, by reason of such Equipment
being deemed to be a fixture or a part of any realty); and
     d. Lessee will not change or remove any insignia, serial number or
lettering of the Equipment.
11. Licenses, Permits and Compliance. Lessee shall, at its sole expense;
     a. Comply with all applicable rules and regulations of any federal,
provincial, state, county, city, local, municipal or regulatory agency relating
to the construction or operation of the Equipment at the Site, or environmental
requirements associated therewith (including, but not limited to, air emission,
noise and environmental discharges); and
     b. Obtain and maintain throughout the term, or any extension thereof, any
and all licenses and/or permit fees assessed as a result of this Agreement or
against said Equipment.
12. Waste Disposal. Lessee bears responsibility for disposal of liquids, solid,
and hazardous waste discharged by the Equipment at the Site in accordance with
federal, state and local environmental rules and regulations.
13. Events of Default; Remedies; Expenses. In the event that:
     a. Lessee shall default in the payment of any installment of rent or other
sum payable under this Agreement or default in the observance or performance of
any other covenant or agreement in this Agreement and the failure to cure said
default within ten (10) days after notice by Lessor;
     b. Lessee shall dissolve, or become insolvent (however evidenced) or
bankrupt, make an assignment for the benefit of creditors, suspend the
transaction of its usual business or consent to the appointment of a trustee or
receiver, or a trustee or a receiver shall be appointed for Lessee or for a
substantial part of its property, or bankruptcy, reorganization, insolvency, or
similar proceedings shall be instituted by or against Lessee;
     c. an order, judgment, or decree shall be entered against Lessee by a court
of competent jurisdiction and such order, judgment or decree shall continue
unpaid or unsatisfied and in effect for any period of sixty (60) consecutive
days without a stay of execution, or any execution or writ or process shall be
issued in connection with any action or proceeding against Lessee or its
property whereby all Equipment under the Schedules or any substantial part of
Lessee’s property may be taken or restrained;
     d. any indebtedness of Lessee for borrowed money shall become due and
payable by acceleration of maturity thereof; or
     e. Lessor shall in good faith believe that the prospect of payment or
performance by Lessee is impaired, then and in any such event, Lessor may, by
written notice to Lessee:
          (1) Immediately terminate this Agreement and any Schedule then in
effect, at its option, and Lessee’s rights thereunder; and/or
          (2) Declare immediately due, and payable all rental installments and
other sums hereunder forthwith due and payable whereupon the same shall
forthwith become due and payable as liquidated damages and not as a penalty;
and/or
          (3) Proceed by appropriate court action or actions either at law or in
equity, to enforce performance by Lessee of the applicable covenants of this
Agreement or to recover damages for the breach thereof; and/or

Exhibit  2-4



--------------------------------------------------------------------------------



 



          (4) Without necessity of process or other legal action, enter onto the
premises of Lessee or such other premises as the Equipment may then be located
and stop the operation of the Equipment and/or take possession of the Equipment,
disconnecting and separating the Equipment from any other property and using all
force necessary or permitted by applicable law, without Lessor incurring any
liability to Lessee or any other person arising out of the taking of any such
action. Lessee agrees to and shall indemnify and hold harmless Lessor from any
and all claims, losses, damages, causes of action, suits and liabilities of any
kind arising in favor of Lessee, or any interest owner that Lessee represents or
serves as operator and arising out of or in connection with the stopping of the
operation of the Equipment and/or the removal of the Equipment as aforesaid,
whether same result from the forfeiture of any oil, gas or mineral lease, damage
to a producing reservoir or lease operations, lost production or other event or
condition. In addition, Lessee shall continue to be liable for all other
indemnities under this Agreement and for all legal fees and other costs and
expenses resulting from the foregoing defaults or the exercise of Lessor’s
remedies. Lessor shall be entitled to take or retain, by way of offset against
any or all amounts due and owing under this Agreement, any assets, tangible or
intangible, of Lessee which may then be in the possession of Lessor, its
correspondents or agents, wheresoever situated.
14. Indemnity of Lessor.
     a. Lessee is responsible and liable for loss of or damage to Equipment
arising between the time of delivery and redelivery of the Equipment and Lessee
shall protect, defend, indemnify and hold Lessor harmless from and against any
such loss or damage, including, but not limited to, improper operation, improper
maintenance (unless Lessor performs maintenance), compression of dirty or wet
gas, fire, freezing, theft, windstorm, hailstorm, flood, riot, insurrection or
explosion, except to the extent such loss or damage is caused by the acts or
omissions of Lessor or its parent company (including where services are provided
by the Exterran Entities (as defined in the Omnibus Agreement) under the Omnibus
Agreement or other similar arrangement).
     b. Lessee shall protect, defend, indemnify and hold Lessor harmless from
and against any loss, damage, liability, suit, expense, cost or claim, however
occurring as the result of loss of or damage to property (other than the
Equipment), arising between the time of delivery and redelivery of the
Equipment, whether such property is owned by Lessee or third party, and for
injury to or death of persons, whether Lessee or its employees or third parties,
except to the extent such loss or damage is caused by the acts or omissions of
Lessor or its parent company (including where services are provided by the
Exterran Entities (as defined in the Omnibus Agreement) under the Omnibus
Agreement or other similar arrangement).
     c. No Limit. Except as otherwise provided herein, the indemnity obligations
in this Agreement shall not be limited to the amount of insurance carried by
either party hereto.
     d. Application, Construction and Interpretation. Notwithstanding any
provision in this Agreement to the contrary, the parties agree that the
indemnities in this Agreement shall be limited to the extent and only to the
extent necessary to comply with applicable law and that this Agreement shall be
deemed to be amended to the extent necessary to enforce the indemnities herein.
     e. Waiver of Consequential Damages. NOTWITHSTANDING ANYTHING CONTAINED IN
THIS AGREEMENT TO THE CONTRARY, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY
FOR, AND EACH PARTY HEREBY RELEASES THE OTHER PARTY FROM, ANY INDIRECT, SPECIAL,
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES OR LOSSES RELATED TO OR IN
CONNECTION WITH THIS AGREEMENT, OR ANY EQUIPMENT, INCLUDING, BUT NOT LIMITED TO,

Exhibit  2-5



--------------------------------------------------------------------------------



 



DAMAGES OR LOSSES FOR LOST PRODUCTION, LOST REVENUE, LOST PRODUCT, LOST PROFITS,
LOST BUSINESS OR BUSINESS INTERRUPTIONS, REGARDLESS OF WHETHER CAUSED OR
CONTRIBUTED TO BY PRE-EXISTING CONDITIONS, WHETHER SUCH CONDITIONS BE PATENT OR
LATENT, BREACH OF REPRESENTATION OR WARRANTY (EXPRESS OR IMPLIED),
ULTRAHAZARDOUS ACTIVITY, STRICT LIABILITY, TORT, BREACH OF CONTRACT, BREACH OF
STATUTORY DUTY, BREACH OF ANY SAFETY REQUIREMENT OR REGULATION, OR THE
NEGLIGENCE OF ANY PERSON OR PARTY, INCLUDING, BUT NOT LIMITED TO, THE
INDEMNIFIED PARTY OR PARTIES AND ITS OR THEIR GROUPS, WHETHER SUCH NEGLIGENCE BE
SOLE, JOINT AND/OR CONCURRENT, ACTIVE OR PASSIVE, OR ANY OTHER THEORY OF LEGAL
LIABILITY WITHOUT LIMITATION, EXCEPT TO THE EXTENT ANY SUCH RELEASING PARTY
ACTUALLY SUFFERS SUCH DAMAGES OR LOSSES TO A THIRD PARTY AND SUCH DAMAGES OR
LOSSES ARE OTHERWISE INDEMNIFIABLE UNDER SECTION 14 OF THIS AGREEMENT. THE
PARTIES FURTHER AGREE THAT THE FORGOING RELEASE OF LIABILITY SHALL ALSO EXTEND
TO EACH PARTY’S PARENT, SUBSIDIARY, AFFILIATED AND RELATED COMPANIES AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND REPRESENTATIVES.
15. Savings Clause. The parties agree that the indemnities in this Agreement are
limited to the extent necessary to comply with applicable state or federal law
and that this Agreement shall be deemed to be amended to comply with those laws
to the extent their requirements are at variance with any indemnification
provisions set forth in this Agreement.
16. Assignment By Lessor. Lessor may assign its rights and delegate its duties
under this Agreement. Lessor covenants to Lessee that Lessor is empowered to
execute this Agreement. Conditioned upon Lessee’s performing the conditions
hereof, Lessee shall peaceably and quietly hold, possess and use the Equipment
during the term and any extensions thereof without hindrance. If Lessor assigns
the rents reserved herein or all or any of Lessor’s rights hereunder, such
assignee’s rights shall be independent of any claim of Lessee against Lessor.
Lessee on receiving notice of any such assignment shall abide thereby and make
payment as may therein be directed. Following such assignment, the term “Lessor”
shall be deemed to include or refer to Lessor’s assignee, except such assignee’s
rights shall be independent of any claim of Lessee against Lessor as provided
herein.
17. Assignment and Subleasing by Lessee. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
IN THIS SECTION 17, LESSEE SHALL NOT, WITHOUT THE PRIOR CONSENT OF LESSOR,
ASSIGN, TRANSFER OR ENCUMBER ITS RIGHTS, INTERESTS OR OBLIGATIONS UNDER THIS
AGREEMENT. ANY ATTEMPTED ASSIGNMENT, TRANSFER OR ENCUMBRANCE BY LESSEE OF ITS
RIGHTS, INTERESTS OR OBLIGATIONS UNDER THIS AGREEMENT SHALL BE NULL AND VOID. So
long as no material event of default shall have occurred and be continuing,
Lessee may, without the consent of Lessor, sublease one or more of the Equipment
to any third party or use the Equipment in connection with the provision of
contract compression services pursuant to a contract (a “User Contract”). No
such subleasing, or use in connection with provision of services, by Lessee will
reduce or affect any of the obligations of Lessee hereunder or the rights of
Lessor under this Agreement, and all of the obligations of Lessee hereunder
shall be and remain primary and shall continue in full force and effect as the
obligations of a principal and not of a guarantor or surety.

Exhibit  2-6



--------------------------------------------------------------------------------



 



18. No Lessor Equipment Warranties. EXCEPT AS OTHERWISE PROVIDED IN THE
APPLICABLE SCHEDULE, LESSOR LEASES THE EQUIPMENT TO LESSEE AS-IS AND EXPRESSLY
DISCLAIMS AND MAKES NO WARRANTIES, EXPRESS OR IMPLIED, AS TO THE CONDITION,
DESIGN, QUALITY, CAPACITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE
OF OR CONCERNING THE EQUIPMENT, OR ANY WARRANTY THAT THE EQUIPMENT IS FREE OF
THE RIGHTFUL CLAIM OF ANY THIRD PERSON BY WAY OF INFRINGEMENT OR THE LIKE,
WHETHER PATENT OR TRADEMARK INFRINGEMENT OR OTHERWISE, OR ANY OTHER MATTER,
CONCERNING THE EQUIPMENT.
19. Enforceability. If any part hereof is contrary to, prohibited by or deemed
invalid under applicable laws or regulations of any jurisdiction, such provision
shall be inapplicable and deemed omitted but shall not invalidate the remaining
provisions hereof.
20. No Conditional Sale. It is the intention of the parties hereto to hereby
create a lease on the Equipment described herein, and not a conditional sale. To
provide solely for the eventuality that a court might hold this to be a
conditional sale, Lessor hereby retains a purchase money security interest to
secure payment of the sales price of the Equipment as determined by such court,
and Lessee grants to Lessor all rights given to a secured party under the
Uniform Commercial Code of the United States or similar law of the governing
jurisdiction, if any other law should govern this Agreement or the Equipment, in
addition to Lessor’s other rights hereunder. It is the intention of the parties
that the Equipment shall be deemed personal property and that it not be deemed a
fixture, even though it may be attached in some manner to realty. To provide
solely for the eventuality that a court might also hold the Equipment to be a
fixture, the parties state for the purpose of complying with the legal
requirements for a financing statement that collateral is or includes fixtures
and the Equipment is affixed or is to be affixed to the lands described in the
applicable Schedule(s).
21. Alterations. Except as required or permitted by this Agreement, and subject
to this Section 21, Lessee shall not modify or alter the Equipment without the
prior approval of Lessor.
22. Miscellaneous.
     a. No representation, covenant or condition of this Agreement can be waived
or changed except by the written consent of both parties. Forbearance or
indulgence by Lessor in any regard whatsoever shall not constitute a waiver or
change of the representation, covenant or condition to be performed by Lessee to
which the same may apply, and until complete performance by Lessee of said
covenant or condition, Lessor shall be entitled to invoke any remedy available
to Lessor under this Agreement or by law or equity despite said forbearance or
indulgence. Waiver of any defaults shall not waive any other default.
     b. The language governing this Agreement shall be in English, any
translation thereof into other languages shall not have any legal effect.
     c. Service of all notices under this Agreement shall be sufficient if
mailed to the party involved at its respective address on file with the other
party. Any such notices mailed to such address shall be effective when deposited
in the mail, duly addressed and with postage prepaid, or delivered by hand or
electronic mail delivery.
     d. “Lessor” and “Lessee” as used in this Agreement shall include the heirs,
executors, administrators, successors, and/or permitted assigns of such parties.

Exhibit  2-7



--------------------------------------------------------------------------------



 



     e. If more than one Lessee executes this Agreement, their obligations under
this Agreement shall be joint and several.
     f. Lessee will, if requested by Lessor, join with Lessor in executing one
or more financing statements, as may be desired by Lessor, in form satisfactory
to Lessor.
     g. In case of conflict between provisions found in this Agreement and those
listed in the Schedule(s) hereto, the provisions on the Schedule(s) shall
prevail.
     h. The law governing this Agreement shall be that of the State of Texas,
United States in force at the date of this Agreement, excepting any conflict of
laws provisions that provide for the application of the laws of another
jurisdiction.
     i. Lessor and Lessee agree that venue of any lawsuit arising from or in
connection with the terms of this Agreement shall be in Houston, Harris County,
Texas, United States. For purposes of this Agreement, Lessee irrevocably
consents to the jurisdiction of the courts of Houston, Harris County, Texas,
United States.
     j. This Agreement contains the full agreement between the parties. No
representation or promise has been made by either party to the other as an
inducement to enter into this Agreement. Lessor does not in any way or for any
purpose become partner of Lessee, or a joint venture, or a member of a joint
enterprise with Lessee.
     k. Lessee hereby waives its right to receive a copy of any financing
statement or financing change statement registered by Lessor in connection with
this Agreement.
     l. Lessor and Lessee hereby agree that no rights or remedies referred to in
Article 2A of the Uniform Commercial Code of the United States or similar law of
the governing jurisdiction shall be conferred upon either Lessor or Lessee
unless expressly granted in this Agreement. To the extent any Schedule contains
chattel paper under the Uniform Commercial Code of the United States or similar
law of the governing jurisdiction, no security interest in any Schedule may be
created through the transfer and possession of any counterpart thereof other
than the counterpart retained by Lessor.
     m. If Lessee at any time shall fail to pay any sum which Lessee is required
by this Agreement to pay or shall fail to do or perform any other act Lessee is
required by this Agreement to do or perform, Lessor at its option may pay such
sum or do or perform such act (or have it performed by a third party), and
Lessee shall reimburse Lessor on demand for the amount of such payment and for
the cost and expenses which may be incurred by Lessor for such acts or
performance, together with interest thereon at the Applicable Rate from the date
of demand until paid.
     n. This Agreement is based on the applicable laws existing at the time of
its execution. Any changes, including, but not limited to, changes in
governmental enforcement practices, revisions or new applicable laws, including,
but not limited to, those related to taxes, permits, fees and duties, that have
the effect of increasing Lessor’s burden, including, but not limited to, cost,
time-consumption and risk exposure, shall entitle Lessor to fair and equitable
Agreement modifications, which modifications the parties agree to work toward in
good faith and in a timely fashion, failing which Lessor may terminate this
Agreement or any Schedule(s) hereunder immediately upon written notice to
Lessee.
     o. This Agreement may be executed in any number of counterparts and by the
different parties to this Agreement on separate counterparts, each of which when
executed and delivered shall be an original but all the counterparts shall
together constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or e-mail shall be
effective as delivery of a manually executed counterpart of this Agreement.

Exhibit  2-8



--------------------------------------------------------------------------------



 



Executed this day of ____, 20_.
LESSOR: ______________________

              BY:           NAME:          TITLE:       

LESSEE: ______________________

              BY:           NAME:          TITLE:     

Exhibit  2-9



--------------------------------------------------------------------------------



 



Annex A
LESSEE’S RESPONSIBILITIES
Lessee —
     In addition to the responsibilities detailed in the Master Agreement,
Lessee shall furnish the following:
     Daily maintenance and inspections of all engines, compressors and accessory
parts forming the Equipment (both labor and necessary parts), including without
limitation:

      o Monthly adjustments on the engine and compressor per Lessor’s
guidelines;         o Anti-freeze in accordance with Lessor’s requirements;    
    o Lubricants and related filters in accordance with Lessor’s requirements;
and         o Daily inspections/monitoring.

     Competent and prudent Equipment operator for normal operations.
     Provide an inlet separator for the Equipment to remove solids (such as
sand) and all entrained liquids from the gas stream; Lessee hereby acknowledging
that the scrubber provided by Lessor with the Equipment is only an emergency
scrubber.
     Site preparation, including suitable sand or gravel pad or concrete base as
required.
     Valves and piping to suction and discharge flanges, and fuel gas inlet(s)
of compressor(s).
     Suction to discharge bypass piping and suction pressure control valve (if
required).
     All installation expenses.
     Suitable, sweet, dry natural gas fuel for engine use with 900 to 1100
BTU/ft3 and no more than 10 ppm H2S.
     Air/gas pressure of with sufficient pressure and volume for engine
starting.
     Provide, connect and maintain a properly functioning waste discharge system
downstream of the Equipment, including an outlet connection from the skid drain
and all pipes, connections, the blow casing and tank downstream of the skid
drain; and remove and dispose of all fluids discharged by the discharge tank,
the blow casing and any pipes or connections to the skid plus collection and
disposal of such liquids from the Equipment’s skid and any other liquids
incidental to Equipment operations.
     Equipment Site with ingress and egress satisfactory to Lessor.
     Disconnection of Equipment and Site restoration expenses.
     Site fencing, if requested by Lessor.
     Any and all necessary equipment, supplies and services not specifically
listed as Lessor’s responsibility, above.
     The following responsibilities apply when Site is offshore or in inland
waterways:
     Suitable platform or barge capable of supporting the Equipment.
     All transporation (including air and water) and cranes necessary for
delivery, installation, maintenance, repair and removal of the Equipment.
     All transportation (including air and water) for Lessor personnel, parts,
tools and supplies.
     Cost for any standby time in excess of 4 hours that is beyond the direct
control of Lessor (including due to inclement weather that, in the sole but
reasonable discretion of Lessor impedes safe travel).

Exhibit 2-10



--------------------------------------------------------------------------------



 



SCHEDULE ‘A’ TO EQUIPMENT MASTER RENTAL AGREEMENT
(BARE RENTAL)
Lessee:___________________________      Date:________________
In accordance with your request, we are pleased to offer the herein described
Equipment for your application on the _______________ lease in
______________________ (detail, to the extent available, section, township,
range, county/parish, state and country) (“Site”).
Unit #:__________________________
HP:_____________________________
Equipment Description:____________________________
The term of this Schedule A shall commence upon the date the Equipment is
accepted in accordance with the Master Agreement and shall continue indefinitely
until terminated by either party, upon thirty (30) days’ advanced written
notice. Neither party may terminate this Schedule A within twelve (12) months of
commencement of the term. Notwithstanding the foregoing, this Schedule A shall
terminate if (a) gas conditions change or the use of the Equipment by the Lessee
pursuant to a User Contract ends rendering the Equipment unnecessary; (b) force
majeure prevents a party from performing its obligations hereunder; or (c) a
default occurs under this Schedule A or the Master Agreement. The RENTAL RATE is
$__________ per month for the duration of the term of this Schedule A. The
Rental Rate shall be invoiced monthly and payable monthly in arrears but in any
event shall be paid no later than 30 days after the end of the fiscal quarter in
which a particular month’s Rental Rate is incurred (beginning on the date the
Equipment is accepted) in which the Equipment is leased.
Any manufacturing check the box designation in any User Contract shall apply in
equal force to this Schedule A.
When executed by Lessor and Lessee, this Schedule A shall apply to the EQUIPMENT
MASTER RENTAL AGREEMENT (or equivalent master agreement) executed by Lessee and
Lessor (or their respective predecessors or affiliates) and dated as shown below
(the “Master Agreement”) whether or not attached hereto, and shall be deemed an
individual agreement between the parties hereto for the Equipment described
herein. This Schedule A and the applicable Master Agreement contains the entire
agreement between the parties relating to the matters contained herein and
therein, superseding all prior contracts and agreements, relating to the mattes
contained herein and therein. Unless otherwise defined herein, terms have the
meanings set forth in the Master Agreement.
Master Agreement Date:___________________________
     ACKNOWLEDGED and ACCEPTED by the undersigned, duly-authorized
representatives of the parties as of the date first shown above.
LESSOR:
     _____________________________

                  By:           Title:             

LESSEE:
     _____________________________

                  By:           Title:             

Exhibit 2-11



--------------------------------------------------------------------------------



 



Exhibit 3 to Omnibus Agreement
Form Like-Kind Exchange Bill of Sale
EQUIPMENT TRANSFER CERTIFICATE
AND BILL OF SALE
(Like-Kind Exchange)
[Effective Date]
     EES Leasing LLC, a Delaware limited liability company,(“EES Leasing”) on
the one hand and EXLP Leasing LLC, a Delaware limited liability company, (“EXLP
Leasing”) on the other hand (each a “Party” and collectively, the “Parties”)
hereby confirm their understandings with respect to the transfer effective as of
________________ ___, ____ of the equipment listed on Schedule 1 attached hereto
and made part hereof together with all assets, rights and properties related to
such Equipment of the sort described in Section 4.2(b) of the Omnibus Agreement
(as defined below) (“Equipment”).
     For good and valuable consideration, each Party hereby distributes, grants,
bargains, sells, transfers, conveys, assigns and sets over unto the other Party
all of its right, title and interest in, to, and under its Equipment identified
on Schedule 1. Such transfer and conveyance is made without recourse to each
Party in its capacity as transferor.
     Each Party in its capacity as transferor hereby warrants and represents to
the other Party and its respective successors and assigns that (a) such Party
has good and marketable legal and indefeasible title to, and good and lawful
right to sell, its Equipment, (b) such Party’s Equipment is free and clear of
any and all Liens except for Liens created by the other Party and any Permitted
Liens, (c) such Party intends to convey its Equipment and to acquire in exchange
the Equipment owned by the other Party that are in like kind and qualifying use
within the meaning of Section 1031 of the Code; and (d) such Party has the power
and authority to sell or otherwise transfer the Equipment in the manner provided
in this Certificate. Each Party in its capacity as transferor covenants that it
will defend title in and to its Equipment against any and all Liens, other than
Permitted Liens. EXCEPT AS SET FORTH HEREIN AND IN THE OMNIBUS AGREEMENT, THE
EQUIPMENT IS BEING SOLD WITHOUT ANY WARRANTIES, WHETHER EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION ANY WARRANTIES OF FITNESS FOR USE OR
MERCHANTABILITY.
     This Certificate is made and given in good faith and not for the purpose of
defrauding creditors or purchasers. The transfer evidenced by this Certificate
is intended to be an absolute assignment and conveyance and a true sale, as
contemplated in Section 9-109(e) of the Uniform Commercial Code, as adopted by
the State of Texas.
     THIS CERTIFICATE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS, THE UNITED
STATES OF AMERICA, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES. The Parties
agree to submit to the jurisdiction of the courts of the State of Texas, the
United States of America.
     The language governing this Certificate shall be English, and any
translation of this Certificate into any other language shall not have legal
effect.
     This Certificate may be executed in any number of counterparts, each of
which when executed and delivered shall constitute an original, but all of which
when taken together shall constitute a single

Exhibit 3-1



--------------------------------------------------------------------------------



 



agreement. Delivery of an executed counterpart of a signature page of this
Certificate by facsimile transmission or electronic mail (in .pdf form) shall be
effective as delivery of a manually executed counterpart of this Certificate.
     Each Party covenants and agrees to execute and deliver to the other Party
all such other additional instruments and other documents and will do all such
other acts and things as may be necessary to fully assign to the other Party, or
its successors and assigns, all of its Equipment.
     All of the provisions hereof shall inure to the benefit of and be binding
upon the respective heirs, successors and assigns of the Parties.
     Terms used herein but not defined herein shall have the meanings assigned
to such terms in the Third Amended And Restated Omnibus Agreement entered into
on, and effective as of June 10, 2011, by and among Exterran Holdings, Inc.,
Exterran Energy Solutions, L.P., Exterran GP LLC, Exterran General Partner,
L.P., Exterran Partners, L.P., and EXLP Operating LLC (as amended, modified,
supplemented or restated from time to time, the “Omnibus Agreement”).
     IN WITNESS WHEREOF, each of EES Leasing and EXLP Leasing has caused this
Equipment Transfer Certificate and Bill of Sale to be duly executed by its
authorized representative on the date first set forth above.

            EES LEASING:

EES Leasing LLC, a Delaware limited liability company
      By:           Name:           Title:        

            EXLP LEASING:

EXLP Leasing LLC, a Delaware limited liability
company
      By:           Name:           Title:      

Exhibit 3-2



--------------------------------------------------------------------------------



 



         

Schedule 1 to Like-Kind Exchange Bill of Sale
Compression Equipment Transferred
(Like-Kind Exchange)

Exhibit 3-3



--------------------------------------------------------------------------------



 



Exhibit 4 to Omnibus Agreement
Terms and Conditions for Purchase and Sale of Newly Fabricated
Compression Equipment

 



--------------------------------------------------------------------------------



 



FABRICATED EQUIPMENT PURCHASE AND SALE AGREEMENT
Exterran Energy Solutions, L.P., a limited partnership organized and existing
under the laws of the State of Delaware (“Seller”), hereby agrees to sell to
[EXLP Operating LLC, EXLP Leasing LLC or their affiliate] (“Buyer”), and Buyer
hereby agrees to purchase, the parts and/or equipment (“Goods”) and services
described in the attached Schedule 1 (an “Order”), under these terms and
conditions and in consideration of the mutual covenants herein contained, and
other good and valuable consideration (this “Agreement”).
1. Controlling Terms. Buyer’s execution of this Agreement or taking delivery of
any part of the Goods shall constitute acceptance of these terms and conditions
contained herein along with any terms and conditions that the manufacturer
requires Seller to incorporate into a sale of its products. Seller expressly
rejects any terms and conditions submitted by Buyer that are inconsistent with
or in addition to the terms and conditions contained herein, and Seller’s
agreement to provide the Goods is expressly conditioned upon Buyer’s acceptance
of these terms and conditions herein. No waiver or alteration of, or addition to
these terms and conditions shall be binding unless expressly agreed to in
writing by an officer of Seller.
2. Prices. Buyer shall pay for the Goods in cash, or an obligation to make a
payment, no later than 60 days following the end of the fiscal quarter in which
the sale is effected The Price shall be ____________, calculated as set forth in
the Third Amended and Restated Omnibus Agreement dated as of June 10, 2011, by
and among Exterran Holdings, Inc., Exterran Energy Solutions, L.P., Exterran GP
LLC, Exterran General Partner, L.P., Exterran Partners, L.P., Exterran Partners,
L.P., and EXLP Operating LLC (as amended or restated from time to time, the
“Omnibus Agreement”).
3. Taxes and Fees. All prices are exclusive of, and Buyer is responsible for,
any federal, state, county, city, or local property, license, privilege, sales,
use, excise, gross receipts or other taxes or fees which may now be or hereafter
become applicable to this transaction, the Goods or to any services performed in
connection therewith, and all such taxes and fees shall be for Buyer’s account.
If any resale certificate, Direct Pay Permit, or tax exemption certificate
provided by Buyer to Seller is not recognized by the taxing authority involved,
Buyer will promptly reimburse Seller for any taxes, interest, fines and
penalties that Seller is required to pay. In the event Seller executes a waiver
of the statute of limitations, which includes in whole or part the Work in this
Agreement, in connection with an audit conducted by a proper Governmental
Authority, the statute of limitations shall not apply to the obligation of Owner
to reimburse taxes, penalties and/or interest to Seller under this Article 3.
4. Interest & Attorney’s Fees. In the event of default in the payment of any
amounts owed hereunder, interest at the rate of 1.5% per month or the maximum
legal rate, whichever is less, will be assessed on the unpaid balance from the
date payment was due. In the event that this account is placed in the hands of
an attorney for collection, Buyer also agrees to pay all fees, expenses and
costs of collection incurred by Seller, including reasonable attorneys’ fees.
5. Delivery, Title & Risk of Loss. Risk of loss or damage to the Goods shall
pass to Buyer upon oral, electronic or other written tender of delivery Ex Works
Seller’s facility unless otherwise agreed to in writing by Seller. Title to the
Goods sold shall also pass at the time of delivery as set forth above. Any
delivery dates quoted are approximate and shall depend on prompt receipt by
Seller of all information necessary to proceed with the Goods immediately and
without interruption. Seller reserves the right to make delivery in
installments, and a delay with respect to any installment shall not affect any
other installments. Any delivery of Goods that is delayed by causes within
Buyer’s control or due to Buyer’s inability to accept delivery may be placed in
storage by Seller at Buyer’s risk, and Buyer shall be responsible for all
freight, storage, insurance, and other expenses incurred thereby.
6. Acceptance. Buyer’s acceptance of the Goods sold shall occur upon delivery
unless Seller is otherwise notified in writing of Buyer’s intent to reject the
Goods for non-conformance within five (5) days from Buyer’s receipt of the
Goods. Buyer’s acceptance of the Goods shall constitute a waiver of any claim
for damage or shortage of Goods. Seller shall have no less than thirty (30) days
from the date of receipt of such notice to remedy any nonconforming aspects of
the Goods. Buyer waives any right to revoke its acceptance of Goods, it being
the intent of the Parties that Buyer’s rights and remedies for any
non-conformity of Goods after acceptance shall be limited to Seller’s warranty
set out herein and subject to all limitations described herein.
7. Force Majeure. Seller and the manufacturers of components incorporated into
the Goods sold hereunder shall not be liable for loss, damage, detention, or
delay, and Seller’s lack of performance will be excused, due to causes beyond
Seller’s or said manufacturers’ reasonable control, including but in no way
limited to war, civil insurrection or acts of the common enemy, fire, flood,
strikes or other labor difficulty, acts of civil or military authority including
governmental laws, orders, priorities or regulations, acts of the Buyer,
embargo, car shortage, wrecks or delay in transportation, inability to obtain
necessary labor, materials or manufacturing facilities from usual sources, and
faulty forgings or castings. In the event of delay in performance due to any
such cause, the time of performance shall be extended for a period of time equal
to the period of the delay. If a delay resulting from any such causes extends
for more than ninety (90) days and the parties have not agreed upon a revised
basis for performance hereunder at the end of the delay, then either party, upon
thirty (30) days written notice, may terminate the Order with respect to the
unexecuted portion whereupon Buyer shall compensate Seller for work performed
through the date of termination plus any charges, fees or direct costs,
including reasonable, noncancellable obligations incurred by Seller prior to
receipt of the notice of termination, or incurred by Seller in terminating the
work.
8. Warranty of Goods Manufactured by Seller. Seller warrants parts manufactured
by it to be free from defects in material and workmanship for a period of twelve
(12) months from date of startup or eighteen (18) months from the date of
delivery, whichever occurs earlier, subject to the following conditions.
Seller’s sole responsibility under this warranty shall be to either repair or
replace, at its option, any such parts that fail under this warranty, provided
Buyer has promptly reported same to Seller. Such parts or repairs shall be
provided at no cost to Buyer, at Seller’s facilities, during regular working
hours. This warranty shall not apply to component parts or accessories not
manufactured by Seller or to normal maintenance work, maintenance parts or
normal wear and tear.

 



--------------------------------------------------------------------------------



 



Seller’s obligation under this warranty shall not include any transportation
charges, cost of installation, duty, taxes or any other charges whatsoever.
9. Warranty of Other Manufacturer’s Products. Seller makes no warranties or
representations of any kind, whether expressed, implied or statutory, and
disclaims any responsibility for any component parts or accessories sold
hereunder which are not manufactured by Seller. To the fullest extent permitted
by law and by the manufacturers, Seller extends to Buyer the manufacturer’s
warranty given to Seller by the manufacturer(s) of said component parts and
accessories, but Seller does not guarantee those warranties. Claims under any
manufacturer’s warranty shall be made in accordance with the manufacturer’s
requirements regarding the return, repair, or replacement. Seller agrees to use
all reasonable efforts and to cooperate with Buyer in processing any such
claims.
10. Limitation of Warranty. The warranties contained herein do not apply (i) to
repairs or replacements required because of accident, misuse, neglect, failure
to maintain in accordance with manufacturer specifications, or causes other than
ordinary use, (ii) to any portion of the Goods modified by or on behalf of
Buyer, (iii) to design parameters and equipment selections mandated by the Buyer
or user which are not in accordance with Seller’s standard design and safety
practices, (iv) where manufacturer serial numbers or warranty decals have been
removed or altered, (v) where Seller performed as directed by Buyer, its agents
or representatives and the warranty matter arises as a result of Seller’s
compliance with those directions, (vi) where Buyer fails to follow the
recommended operating and maintenance procedures of the original equipment
manufacturer, (vii) where Buyer fails to maintain a industry-standard safety
shutdown/alarm system, (viii) where Seller is not invited to participate in
start-up procedures after installation of the Goods or (ix) to the overall
operations of any system(s) in which Goods constitute a component. Nothing in
this Article 10 or in this Agreement shall limit any claims of Buyer pursuant to
the Omnibus Agreement.
11. Disclaimer of Non-Express Warranties. EXCEPT FOR THE EXPRESS WARRANTIES
STATED HEREIN OR IN THE OMNIBUS AGREEMENT, SELLER DISCLAIMS ALL WARRANTIES ON
THE GOODS AND SERVICES FURNISHED HEREUNDER, INCLUDING WITHOUT LIMITATION, ALL
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE AND
ANY WARRANTY AGAINST REDHIBITORY DEFECTS OR VICES. BUYER ACKNOWLEDGES AND
ACCEPTS THE EXPRESS WARRANTIES AS ITS SOLE REMEDY WITH RESPECT TO THE GOODS AND
SERVICES, EXCEPT AS SET FORTH IN THE OMNIBUS AGREEMENT. EXCEPT AS SET FORTH IN
THE OMNIBUS AGREEMENT, THE EXPRESS WARRANTIES STATED HEREIN ARE IN LIEU OF ALL
OBLIGATIONS OR LIABILITIES ON THE PART OF THE SELLER FOR DAMAGES, INCLUDING BUT
NOT LIMITED TO SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR IN
CONNECTION WITH THE USE OR PERFORMANCE OF THE GOODS AND SERVICES SOLD HEREUNDER.
12. Limitation of Liability. Except as set forth in the Omnibus Agreement, the
remedies of the Buyer set forth herein are exclusive, and the total liability of
the Seller and the manufacturers of Goods with respect to this Agreement and the
Goods and services furnished hereunder, and in connection with the performance
or breach thereof, and from the manufacture, sale, delivery, installation,
repair, replacement or technical direction or services covered by or furnished
under this Agreement, whether based on contract, warranty, tort, negligence,
indemnity, strict liability, products liability or otherwise, shall not exceed
the purchase price of the Goods or services upon which such liability is based
provided, however, that the limitation of liability set forth in this Article 12
shall not apply to demands, claims, and liabilities which are the subject of any
indemnity.
13. Waiver of Consequential Damages. NEITHER BUYER GROUP NOR SELLER GROUP NOR
MANUFACTURERS OF COMPONENTS OF THE GOODS SHALL IN ANY EVENT BE LIABLE TO THE
OTHER FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL OR PUNITIVE DAMAGES
ARISING OUT OF THIS AGREEMENT OR ANY BREACH HEREOF, INCLUDING BUT NOT LIMITED TO
DAMAGES FOR ANY DEFECT IN, OR FAILURE OF, OR MALFUNCTION OF THE GOODS SOLD OR
SERVICES SUPPLED HEREUNDER, WHETHER BASED UPON LOST GOODWILL, LOST REVENUE OR
ANTICIPATED PROFITS (EXCEPT THOSE INCLUDED IN THE PRICE OF THE GOODS), INTEREST,
LOSS OF USE, WORK STOPPAGE, IMPAIRMENT OF OTHER GOODS, LOSS BY REASON OF
SHUTDOWN OR NON-OPERATION, INCREASED EXPENSES OF OPERATION OF THE GOODS, LOSS OF
USE OF POWER SYSTEM, COST OF PURCHASE OF REPLACEMENT POWER, OR CLAIMS OF BUYER
OR CUSTOMERS OF BUYER FOR SERVICE INTERRUPTION, WHETHER OR NOT SUCH LOSS OR
DAMAGE IS BASED ON CONTRACT, WARRANTY, SOLE OR CONCURRENT NEGLIGENCE, INDEMNITY,
STRICT LIABILITY, PRODUCTS LIABILITY OR OTHERWISE.
14. Packaging. The Goods shall be packed according to Seller’s standard
packaging standards, unless the parties expressly agree to the contrary in
writing.
15. Setoffs. Buyer may set off against any amounts due Seller amounts claimed by
Buyer against Seller.
16. Assignment / Successors. Except to an affiliate of Buyer, Buyer cannot
assign this Agreement or any part hereof without prior written consent of
Seller. These terms and conditions shall be binding upon and inure to the
benefit of the parties and, when validly assigned, to their respective heirs,
executors, administrators, successors and/or assigns.
17. Termination, Cancellation & Delays. Seller may terminate this Agreement if
Buyer (a) is adjudged bankrupt, or a general assignment is made for the benefit
of creditors, or a receiver is appointed on account of insolvency or
(b) defaults in the performance of any material provision of this Agreement,
including the payment of any sum due hereunder, and then fails to correct any
such situation within fifteen (15) days following the date of written notice
thereof (“termination for cause”). Buyer may, with no less than sixty (60) days
advance written notice and Seller’s consent, cancel this Order for convenience
(“cancellation for convenience”), except if the Goods are scheduled for
completion within sixty (60) days of the date of such written notice. Upon
expiration of the sixty (60) day advanced notice period, Seller shall
discontinue all work pertaining to the Goods, although Seller may do so earlier
in its sole discretion. In addition to any remedies available to Seller within
this Agreement, by law or in equity, in the event of Seller’s termination for
cause or Buyer’s cancellation for convenience, Buyer shall promptly pay Seller
the amount specified in this Agreement’s Early Termination

 



--------------------------------------------------------------------------------



 



Schedule or, if none, an amount no less than (a) a prorata portion of the Order
price measured by the percentage of completion of the Goods as determined by
Seller, which measure may include, but need not be limited to, the ratio of
progress payments due through the effective date of termination/cancellation
relative to the total purchase price plus (b) costs incurred to effect, and as a
result of, the cancellation of the Order and any of Seller’s subcontracts plus
(c) twenty percent (20%) of “(a)” plus “(b).” Upon Seller’s receipt of full
payment, Seller shall, if so directed by Buyer, ship to Buyer at Buyer’s
expense, all Goods for which Buyer has made payment. If Buyer fails to take
possession of such materials within thirty (30) days of the date of full
payment, Seller shall have the right to dispose of the Goods as it sees fit,
without further obligation to Buyer and without in any way affecting Buyer’s
obligation hereunder. Nothing contained herein shall be construed to require
Seller to sell partially completed Goods or components of the Goods to Buyer or
entitles the Buyer to purchase the same. Seller will consider Buyer’s written
request for reasonable delays in the commencement of the Goods if received
before fabrication has commenced. Notwithstanding any such request, if the
fabrication of the Goods has commenced or if Seller declines Buyer’s delay
request, Seller may proceed with fabrication and completion of the Goods without
delay. If Seller approves Buyer’s delay request, Buyer accepts risk of loss for
the Goods and agrees to pay Seller’s reasonable preservation and storage
charges. If Seller agrees to accept Buyer’s delay request with respect to
completed Goods, Buyer shall execute documentation satisfactory to Seller
memorializing, among other things, the foregoing as well as the transfer to
Buyer of title to the Goods.
18. Governing Law. This Agreement shall be subject to and governed by the laws
of the State of Texas, excluding any conflicts-of-law rule or principle that
might refer the construction or interpretation of this Agreement to the laws of
another state. Each party hereby submits to the jurisdiction of the state and
federal courts in the State of Texas and to venue in Texas.
19. Notices. All notices hereunder shall be in accordance with the provisions of
the Omnibus Agreement, which shall be incorporated herein mutatis mutandis.
20. Waiver. No waiver or consent, express or implied, by any party to or of any
breach or default by any person in the performance by such person of its
obligations hereunder shall be deemed or construed to be a consent or waiver to
or of any other breach or default in the performance by such person of the same
or any other obligations of such person hereunder. Failure on the part of a
party to complain of any act of any person or to declare any person in default,
irrespective of how long such failure continues, shall not constitute a waiver
by such Party of its rights hereunder until the applicable statute of
limitations period has run.
21. Severability. If any provision of this Agreement or the application thereof
to any person or circumstance shall be held invalid or unenforceable to any
extent, the remainder of this Agreement and the application of such provision to
other persons or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.
22. Electronic Transaction. The parties hereto agree to permit, recognize and
accept the execution of this Agreement by means of an “electronic signature” as
that term is defined in the Electronic Signatures in Global and National
Commerce Act, 15 USC §§ 7001, et. seq., and the Texas Uniform Electronic
Transactions Act, TX. Bus & Comm. Code, Ch 43. The parties hereto further agree
to conduct transactions under this Agreement by electronic means. Accordingly,
the absence of a manual signature in ink by any party hereto shall not affect
the written electronic communication that constitutes this Agreement in any
respect, provided that an electronic signature is transmitted herewith. Notices
required or permitted hereunder may be delivered in electronic form, and if so
delivered shall satisfy the notice requirements set forth herein or arising
under applicable law.
23. Compliance with Laws. Buyer warrants that it will comply with all applicable
international, federal, state and local laws and regulations related to the
purchase, use and resale of the Goods, including those governing export control,
unfair competition, corrupt practices and anti-discrimination.
24. Entire Agreement. Except as set forth in the Omnibus Agreement, this
Agreement constitutes the entire agreement between the parties and supersedes
all previous communications, representations, understandings, and agreements,
either oral or written, between the parties with respect to the subject matter
herein. This Agreement is subject to acceptance by Seller, who reserves the
right to reject any order, in its sole discretion.

            SELLER
      By:           Name:           Title:        

            BUYER
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Exhibit 5 to Omnibus Agreement
Exterran Customers
******

 



--------------------------------------------------------------------------------



 



Exhibit 6 to Omnibus Agreement
Partnership Customers
******

 